Exhibit 10.1
ROCKY MOUNTAIN CHOCOLATE FACTORY
FRANCHISE AGREEMENT

                    Franchisee:      
 
                Date:        
 
                Franchised Location:    
 
           

               





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
1. PURPOSE
    1  
 
       
2. GRANT OF FRANCHISE
    1  
2.1. Grant of Franchise
    1  
2.2. Scope of Franchise Operations
    1  
 
       
3. FRANCHISED LOCATION AND DESIGNATED AREA
    2  
3.1. Franchised Location
    2  
3.2. Limitation on Franchise Rights; Relocation
    2  
3.3. Franchisor’s Reservation of Rights
    2  
 
       
4. INITIAL FEES
    3  
4.1. Initial Franchise Fee
    3  
 
       
5. DEVELOPMENT OF FRANCHISED LOCATION
    3  
5.1. Approval of Lease
    3  
5.2. Conversion and Design
    3  
5.3. Signs
    4  
5.4. Equipment
    4  
5.5. Electronic Communications
    4  
5.6. Permits and Licenses
    4  
5.7. Anti-Terrorism Representation
    5  
5.8. Commencement of Operations
    5  
 
       
6. TRAINING
    5  
6.1. Initial Training Program
    5  
6.2. Length of Training
    5  
6.3. Additional Training
    6  
 
       
7. DEVELOPMENT ASSISTANCE
    6  
7.1. Franchisor’s Development Assistance
    6  
 
       
8. OPERATIONS MANUAL
    7  
8.1. Operations Manual
    7  
8.2. Confidentiality of Operations Manual Contents
    7  
8.3. Changes to Operations Manual
    7  
 
       
9. OPERATING ASSISTANCE
    7  
9.1. Franchisor’s Services
    7  
9.2. Additional Franchisor Services
    8  
 
       
10. FRANCHISEE’S OPERATIONAL COVENANTS
    8  
10.1. Store Operations
    8  
10.2. Factory Candy Purchases
    11  
10.3. Payment for Factory Candy
    11  
10.4. Limitations on Supply Obligations
    11  
10.5. Changes in Products
    11  
 
       
11. ROYALTIES
    11  
11.1. Monthly Royalty
    11  
11.2. Gross Retail Sales
    12  
11.3. Royalty Payments
    12  
11.4. Authorization for Prearranged Payments by Electronic Transfer
    12  

i



--------------------------------------------------------------------------------



 



              Page  
12. ADVERTISING
    13  
12.1. Approval of Advertising
    13  
12.2. Local Advertising
    13  
12.3. Marketing and Promotion Fee
    13  
12.4. Regional Advertising Programs
    14  
12.5. Marketing Services
    14  
 
       
13. QUALITY CONTROL
    15  
13.1. Compliance with Operations Manual
    15  
13.2. Standards and Specifications
    15  
13.3. Inspections
    15  
13.4. Restrictions on Services and Products
    15  
13.5. Approved Suppliers
    15  
13.6. Request to Change Supplier
    16  
13.7. Approval of Intended Supplier
    16  
 
       
14. TRADEMARKS, TRADE NAMES AND PROPRIETARY INTERESTS
    16  
14.1. Marks
    16  
14.2. No Use of Other Marks
    16  
14.3. Licensed Methods
    16  
14.4. Effect of Termination
    16  
14.5. Mark Infringement
    17  
14.6. Franchisee’s Business Name and Domain Name
    17  
14.7. Change of Marks
    17  
14.8. Creative Ownership
    17  
14.9. Non-Disparagement
    18  
 
       
15. REPORTS, RECORDS AND FINANCIAL STATEMENTS
    18  
15.1. Franchisee Reports
    18  
15.2. Annual Financial Statements
    18  
15.3. Verification
    18  
15.4. Books and Records
    18  
15.5. Audit of Books and Records
    18  
15.6. Failure to Comply with Reporting Requirements
    19  
15.7. Shopping Service
    19  
 
       
16. TRANSFER
    19  
16.1. Transfer by Franchisee
    19  
16.2. Pre-Conditions to Franchisee’s Transfer
    19  
16.3. Franchisor’s Approval of Transfer
    20  
16.4. Right of First Refusal
    21  
16.5. Types of Transfers
    21  
16.6. Transfer by the Franchisor
    21  
16.7. Franchisee’s Death or Disability
    21  
 
       
17. TERM AND EXPIRATION
    22  
17.1. Term
    22  
17.2. Continuation
    22  
17.3. Rights Upon Expiration
    22  
17.4. Exercise of Option for Successor Franchise
    22  
17.5. Conditions of Refusal
    23  

ii



--------------------------------------------------------------------------------



 



              Page  
18. DEFAULT AND TERMINATION
    23  
18.1. Termination by Franchisor — Effective Upon Notice
    23  
18.2. Termination by Franchisor — Thirty Days Notice
    24  
18.3. Franchisor’s Remedies
    25  
18.4. Right to Purchase
    25  
18.5. Obligations of Franchisee Upon Termination or Expiration
    26  
18.6. State and Federal Law
    27  
 
       
19. BUSINESS RELATIONSHIP
    27  
19.1. Independent Businesspersons
    27  
19.2. Payment of Third Party Obligations
    28  
19.3. Indemnification
    28  
 
       
20. RESTRICTIVE COVENANTS
    28  
20.1. Non-Competition During Term
    28  
20.2. Post-Termination Covenant Not to Compete
    29  
20.3. Confidentiality of Proprietary Information
    29  
20.4. Confidentiality Agreement
    29  
 
       
21. INSURANCE
    30  
21.1. Insurance Coverage
    30  
21.2. Proof of Insurance Coverage
    30  
 
       
22. MISCELLANEOUS PROVISIONS
    30  
22.1. Governing Law/Consent to Venue and Jurisdiction
    30  
22.2. Cumulative Rights
    30  
22.3. Modification
    31  
22.4. Entire Agreement
    31  
22.5. Delegation by the Franchisor
    31  
22.6. Effective Date
    31  
22.7. Review of Agreement
    31  
22.8. Attorneys’ Fees
    31  
22.9. Injunctive Relief
    31  
22.10. No Waiver
    31  
22.11. No Right to Set Off
    32  
22.12. Invalidity
    32  
22.13. Notices
    32  
22.14. Payment of Taxes
    32  
22.15. Acknowledgement
    32  

     EXHIBITS

     
I.
  Addendum to Franchise Agreement — Location Approval
II.
  Personal Guaranty
III.
  Statement of Ownership
IV.
  Addendum to Franchise Agreement Related to the Authorization of Prearranged
Payments
V.
  Permit, License and Construction Certificate

VI.
  Confidentiality and Noncompetition Agreement

iii



--------------------------------------------------------------------------------



 



ROCKY MOUNTAIN CHOCOLATE FACTORY, INC.
FRANCHISE AGREEMENT
     THIS AGREEMENT (the “Agreement”) is made this ___day of
                    , 20___, by and between ROCKY MOUNTAIN CHOCOLATE FACTORY,
INC., a Colorado corporation, located at 265 Turner Drive, Durango, Colorado
81303 (the “Franchisor”) and                                         , located
at                                          (the “Franchisee”), who, on the
basis of the following understandings and agreements, agree as follows:
1. PURPOSE
     1.1. The Franchisor has developed methods for establishing, operating and
promoting retail stores selling gourmet chocolates and other premium
confectionery products (“ROCKY MOUNTAIN CHOCOLATE FACTORY Stores” or “Stores”)
using the service mark “ROCKY MOUNTAIN CHOCOLATE FACTORY” and related trade
names and trademarks (“Marks”) and the Franchisor’s proprietary methods of doing
business (the “Licensed Methods”).
     1.2. The Franchisor grants the right to others to develop and operate ROCKY
MOUNTAIN CHOCOLATE FACTORY Stores, under the Marks and pursuant to the Licensed
Methods.
     1.3. The Franchisee desires to establish a ROCKY MOUNTAIN CHOCOLATE FACTORY
Store at a location identified herein or to be later identified, and the
Franchisor desires to grant the Franchisee the right to operate a ROCKY MOUNTAIN
CHOCOLATE FACTORY Store at such location under the terms and conditions which
are contained in this Agreement.
2. GRANT OF FRANCHISE
2.1. Grant of Franchise. The Franchisor grants to the Franchisee, and the
Franchisee accepts from the Franchisor, the right to use the Marks and Licensed
Methods in connection with the establishment and operation of a ROCKY MOUNTAIN
CHOCOLATE FACTORY Store, at the location described in Article 3 of this
Agreement. The Franchisee agrees to use the Marks and Licensed Methods, as they
may be changed, improved, and further developed by the Franchisor from time to
time, only in accordance with the terms and conditions of this Agreement.
2.2. Scope of Franchise Operations. The Franchisee agrees at all times to
faithfully, honestly and diligently perform the Franchisee’s obligations
hereunder, and to continuously exert best efforts to promote the ROCKY MOUNTAIN
CHOCOLATE FACTORY Store. The Franchisee agrees to utilize the Marks and Licensed
Methods to operate all aspects of the business franchised hereunder in
accordance with the methods and systems developed and prescribed from time to
time by the Franchisor, all of which are a part of the Licensed Methods. The
Franchisee’s ROCKY MOUNTAIN CHOCOLATE FACTORY Store shall offer such products
and services as the Franchisor shall designate and shall be restricted from
manufacturing, offering or selling any products or services not previously
approved by the Franchisor in writing. The Franchisee is required to devote a
minimum of 50% of all retail display space to ROCKY MOUNTAIN CHOCOLATE FACTORY
brand assorted bulk chocolates and boxed and packaged candies. The Franchisee’s
ROCKY MOUNTAIN CHOCOLATE FACTORY Store must feature ROCKY MOUNTAIN CHOCOLATE
FACTORY brand candy manufactured by the Franchisor or its designees and sold by
the Franchisor (“Factory Candy”) and related nonconfectionery items (“Items”)
approved by the Franchisor in writing. Depending on the retail environment and
the configuration of the Store, the Franchisee may also be permitted to make,
offer and sell confections made

 



--------------------------------------------------------------------------------



 



in the Store, including caramel-covered apples and candy-covered apples (“Store
Candy”) prepared in accordance with recipes and processes set forth in the
Operations Manual, as that term is defined in Section 8.1. Some Stores do not
offer Store Candy.
3. FRANCHISED LOCATION AND DESIGNATED AREA
3.1. Franchised Location. The Franchisee is granted the right and franchise to
own and operate one ROCKY MOUNTAIN CHOCOLATE FACTORY Store at the address and
location which shall be set forth in Exhibit I, attached hereto (“Franchised
Location”). The type of Store configuration shall also be set forth in
Exhibit I, attached hereto. Smaller Stores, regardless of their configuration,
are referred to as “Kiosks” or “Kiosk Stores” in this Agreement and all
references to “Stores” shall be deemed to include Kiosk Stores.
3.2. Limitation on Franchise Rights; Relocation. The rights that are hereby
granted to the Franchisee are for the specific Franchised Location and cannot be
transferred to an alternative Franchised Location, or any other location,
without the prior written approval of the Franchisor. If the Franchisee has
operated a ROCKY MOUNTAIN CHOCOLATE FACTORY Store for not less than 12 months
and desires to relocate it to an alternative site, the Franchisee must set forth
its reasons for requesting the relocation in writing to the Franchisor, along
with a proposed new location. The Franchisor will have 30 days from receipt of
the Franchisee’s written request to respond. If the Franchisor approves the
relocation and the proposed new location, and if the ownership of the Franchisee
does not change in any respect from the ownership of the Franchisee before the
relocation, then the Franchisee may move its Store to the new approved location,
provided that the Franchisee signs the Franchisor’s then current form of
Franchise Agreement and opens the Store at the new location within 12 months
after the Store closes at its former Franchised Location. In addition, the
Franchisee will be required to pay a nonrefundable design fee of $2,500 to the
Franchisor for the Franchisor’s Store designers to design the layout of the
Franchisee’s new Store location. A similar design fee will also apply if the
Franchisee requests design assistance in remodeling its Store at any time during
the term of this Agreement. See Section 5.2 below. The Marks and Licensed
Methods are licensed to the Franchisee for the operation of the ROCKY MOUNTAIN
CHOCOLATE FACTORY Store only at the Franchised Location; therefore, the
Franchisee may not operate food carts, participate in food festivals or offer
any other type of off-site food services using the Marks and Licensed Methods
without the prior written consent of the Franchisor, in which case the
Franchisor and the Franchisee shall execute an addendum to this Agreement
relating to the operation of “Satellite Stores” (if this Agreement governs the
operation of a traditional Store, any Satellite Store(s) shall be governed by
separate Franchise Agreements) or “Temporary Stores.”
3.3. Franchisor’s Reservation of Rights. The Franchisee acknowledges that the
franchise granted hereunder is non-exclusive and that the Franchisor retains the
rights, among others: (1) to use, and to license others to use, the Marks and
Licensed Methods for the operation of ROCKY MOUNTAIN CHOCOLATE FACTORY Stores,
Kiosk Stores, Satellite Stores and Temporary Stores, at any location other than
at the Franchised Location; (2) to use the Marks and Licensed Methods to
identify services and products, promotional and marketing efforts or related
items, and to identify products and services similar to or the same as those
which the Franchisee will sell, but made available through alternative channels
of distribution other than through traditional ROCKY MOUNTAIN CHOCOLATE FACTORY
Stores, at any location other than at the Franchised Location, including, but
not limited to, through Satellite Stores, Temporary Stores, Kiosk Stores,
co-branded Stores, by way of mail order, (including electronic mail order), the
Internet, catalog, telemarketing, other direct marketing methods, television,
retail store display or through the wholesale sale of its products to unrelated
retail outlets or to candy distributors or outlets located in stadiums, arenas,
airports, turnpike rest stops or supermarkets; and (3) to use and license the
use of other proprietary marks or methods in connection with the sale of
products and services similar to those which the Franchisee will sell or in
connection with the operation of retail stores selling gourmet

2



--------------------------------------------------------------------------------



 



chocolates or other premium confectionery products, at any location other than
at the Franchised Location, which stores are the same as, or similar to, or
different from a traditional ROCKY MOUNTAIN CHOCOLATE FACTORY Store or a
Satellite Store, a Temporary Store or a Kiosk Store, on any terms and conditions
as the Franchisor deems advisable, and without granting the Franchisee any
rights therein.
4. INITIAL FEES
4.1. Initial Franchise Fee. In consideration for the right to develop and
operate one ROCKY MOUNTAIN CHOCOLATE FACTORY Store, the Franchisee agrees to pay
to the Franchisor an initial franchise fee in the amount set forth in Exhibit I
attached hereto, all of which is due and payable on the date the Franchisee
signs this Agreement. The Franchisee acknowledges and agrees that the initial
franchise fee represents payment for the initial grant of the rights to use the
Marks and Licensed Methods, that the Franchisor has earned the initial franchise
fee upon receipt thereof and that the fee is under no circumstances refundable
to the Franchisee after it is paid, except as set forth in Section 5.8 of this
Agreement. If a transfer occurs, no initial franchise fee shall be due at the
time that the Franchisee transfers the Store to another party, but a transfer
fee will apply as set forth in Section 16.2 of this Agreement.
5. DEVELOPMENT OF FRANCHISED LOCATION
5.1. Approval of Lease. The Franchisee shall obtain the Franchisor’s prior
written approval before executing any lease or purchase agreement for the
Franchised Location. Any lease for the Franchised Location shall, at the option
of the Franchisor, contain provisions including: (1) allowing for assignment of
the lease to the Franchisor in the event that this Agreement is terminated or
not renewed for any reason; (2) giving the Franchisor the right to cure any
default by the Franchisee under such lease; and/or (3) providing the Franchisor
with the right, exercisable upon and as a condition of the approval of the
Franchised Location, to execute the lease agreement or other document providing
entitlement to the use of the Franchised Location in its own name or jointly
with the Franchisee as lessee and, upon the exercise of such option, the
Franchisor shall provide the Franchisee with the right to use the premises as
its sublessee, assignee, or other similar capacity upon the same terms and
conditions as obtained by the Franchisor. The Franchisee shall deliver a copy of
the signed lease for the Franchised Location to the Franchisor within 15 days of
its execution. The Franchisee acknowledges that approval of a lease for the
Franchised Location by the Franchisor does not constitute a recommendation,
endorsement or guarantee by the Franchisor of the suitability of the location or
the lease and the Franchisee should take all steps necessary to ascertain
whether such location and lease are acceptable to the Franchisee.
5.2. Conversion and Design. The Franchisee acknowledges that the layout, design,
decoration and color scheme of ROCKY MOUNTAIN CHOCOLATE FACTORY Stores are an
integral part of the Franchisor’s proprietary Licensed Methods and accordingly,
the Franchisee shall convert, design and decorate the Franchised Location in
accordance with the Franchisor’s plans and specifications which are contained in
a Design and Construction Manual that is considered, for the purposes of this
Agreement, to be a part of the Operations Manual, defined in Section 8.1. The
Franchisee shall hire an architect/designer to prepare written plans for the
Store’s layout and construction, which plans shall be submitted to the
Franchisor for its prior written approval. Throughout the term of this
Agreement, the Franchisee shall also obtain the Franchisor’s written consent to
any remodeling or decoration of the premises before remodeling or decorating
begins, recognizing that such remodeling, decoration and any related costs are
the Franchisee’s sole responsibility. If the Franchisee remodels its Store or if
the Franchisee relocates its Store at any time during the term of this
Agreement, the Franchisee shall pay the Franchisor $2,500 for the Franchisor’s
review and approval of the new Store design.

3



--------------------------------------------------------------------------------



 



5.3. Signs. The Franchisee shall purchase or otherwise obtain for use at the
Franchised Location and in connection with the ROCKY MOUNTAIN CHOCOLATE FACTORY
Store, signs which comply with the standards and specifications of the
Franchisor as set forth in the Operations Manual, as that term is defined in
Section 8.1. It is the Franchisee’s sole responsibility to insure that any signs
comply with applicable local ordinances, building codes and zoning regulations.
Any modifications to the Franchisor’s standards and specifications for signs
that must be made due to local ordinances, codes or regulations shall be
submitted to the Franchisor for prior written approval. The Franchisee
acknowledges the Marks, or any other name, symbol or identifying marks on any
signs shall only be used in accordance with the Franchisor’s standards and
specifications and only with the prior written approval of the Franchisor.
5.4. Equipment. The Franchisee shall purchase or otherwise obtain for use at the
Franchised Location and in connection with the ROCKY MOUNTAIN CHOCOLATE FACTORY
Store, equipment of a type and in an amount which complies with the standards
and specifications of the Franchisor. The Franchisee acknowledges that the type,
quality, configuration, capability and/or performance of the equipment are all
standards and specifications which are a part of the Licensed Methods and
therefore such equipment must be purchased, leased, or otherwise obtained in
accordance with the Franchisor’s standards and specifications and only from
suppliers or other sources approved by the Franchisor. The Franchisee must
purchase a facsimile machine and connect it to a phone line that is separate
from the main phone number for the Store. The Franchisee shall equip the Store
with an integrated store information system (“System”), computer hardware and
software, printers and other designated equipment consistent with the standards
and specifications of the Franchisor. The Franchisor requires that it be given
reasonable access to information and data regarding the Franchisee’s ROCKY
MOUNTAIN CHOCOLATE FACTORY Store by computer modem with a separate phone line
dedicated to such modem, or by another form of electronic transmission. The
Franchisee must purchase and maintain throughout the term of this Agreement a
maintenance and support agreement for the System with the Franchisor’s
designated supplier. The Franchisor also requires the Franchisee to obtain and
maintain an account with an Internet service provider that meets the
Franchisor’s standards and specifications to facilitate electronic
communication.
5.5. Electronic Communications. The Franchisee shall obtain and maintain
computer hardware, software and an Internet connection meeting the Franchisor’s
standards and specifications as they may exist from time to time. The Franchisee
agrees that the Franchisor may assign an electronic mail address to the
Franchisee and the Franchisee agrees to use such address to access messages and
information posted by the Franchisor and other ROCKY MOUNTAIN CHOCOLATE FACTORY
franchise owners. The Franchisor may post information about the Franchisee’s
Store on the Franchisor’s intranet system for comparative analysis purposes. The
Franchisee agrees to participate in the Franchisor’s electronic intranet system
and to abide by the terms of use governing it. Information on the Franchisor’s
intranet system and the terms of use governing the Franchisor’s intranet system
are deemed to be incorporated into the terms of the Operations Manual and any
violations of the terms of use will be treated as a violation of the rules
governing the Operations Manual.
5.6. Permits and Licenses. The Franchisee agrees to obtain all such permits and
certifications as may be required for the lawful construction and operation of
the ROCKY MOUNTAIN CHOCOLATE FACTORY Store together with all certifications from
government authorities having jurisdiction over the site, that all requirements
for construction and operation have been met, including without limitation,
zoning, access, sign, health, safety requirements, building and other required
construction permits, licenses to do business and fictitious name registrations,
sales tax permits, health and sanitation permits and ratings and fire
clearances. The Franchisee agrees to obtain all customary contractors’ sworn
statements and partial and final lien waivers for construction, remodeling,
decorating and installation of equipment at the Franchised Location. The
Franchisee shall sign and deliver to the Franchisor the Permit,

4



--------------------------------------------------------------------------------



 



License and Construction Certificate set forth as Exhibit V to this Agreement,
to confirm Franchisee’s compliance with the Americans with Disabilities Act and
other provisions of this Section 5.6 not later than 30 days prior to the date
the Store begins operating. Copies of all inspection reports, warnings,
certificates and ratings issued by any governmental entity during the term of
this Agreement in connection with the conduct of the ROCKY MOUNTAIN CHOCOLATE
FACTORY Store which indicates the Franchisee’s failure to meet or maintain the
highest governmental standards, or less than full compliance by the Franchisee
with any applicable law, rule or regulation, shall be forwarded to the
Franchisor within five days of the Franchisee’s receipt thereof.
5.7. Anti-Terrorism Representation. The Franchisee represents to the Franchisor
that it and all persons or entities holding any legal or beneficial interest
whatsoever in the Franchisee are not included in, owned by, controlled by,
acting for or on behalf of, providing assistance, support, sponsorship, or
services of any kind to, or otherwise associated with any of the persons or
entities referred to or described in Executive Order 13224-Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism, as amended.
5.8. Commencement of Operations. Unless otherwise agreed in writing by the
Franchisor and the Franchisee, the Franchisee has 180 days from the date of this
Agreement within which to complete the initial training program, described in
Section 6.1 of this Agreement, develop the Franchised Location and commence
operation of the ROCKY MOUNTAIN CHOCOLATE FACTORY Store. Failure to commence
operations within this time frame shall constitute grounds for termination under
Article 18 of this Agreement. If this Agreement is terminated by the Franchisor
for failure to commence operation of the Store within applicable time limits,
$5,000 of the initial franchise fee will be refunded to the Franchisee. The
Franchisor will extend the time in which the Franchisee has to commence
operations for a reasonable period of time in the event factors beyond the
Franchisee’s reasonable control prevent the Franchisee from meeting this
development schedule, so long as the Franchisee has made reasonable and
continuing efforts to comply with such development obligations and the
Franchisee requests, in writing, an extension of time in which to have its ROCKY
MOUNTAIN CHOCOLATE FACTORY Store established before such development period
lapses. However, notwithstanding the Franchisor’s written agreement to extend
the Franchisee’s development period, if more than 270 days elapse between the
date of this Agreement and the commencement of operation of the Store, the
Franchisor reserves the right, in its sole discretion, to require the Franchisee
to execute the Franchisor’s then current form of Franchise Agreement or an
amendment to this Agreement to conform this Agreement with the terms of the then
current Franchise Agreement.
6. TRAINING
6.1. Initial Training Program. After the Franchisee executes a lease for the
Franchised Location, the Franchisee or, if the Franchisee is not an individual,
the person designated by the Franchisee to assume primary responsibility for the
management of the ROCKY MOUNTAIN CHOCOLATE FACTORY Store, (“General Manager”) is
required to attend and successfully complete the initial training program which
is offered by the Franchisor at one of the Franchisor’s designated training
facilities. Up to three individuals are eligible to participate in the
Franchisor’s initial training program without charge of a tuition or fee. The
Franchisee shall be responsible for any and all traveling and living expenses
incurred in connection with attendance at the training program. At least one
individual must successfully complete the initial training program prior to the
Franchisee’s commencement of operation of its ROCKY MOUNTAIN CHOCOLATE FACTORY
Store.
6.2. Length of Training. The initial training program shall consist of 7 days of
instruction at a location designated by the Franchisor; provided, however, that
the Franchisor reserves the right to waive a

5



--------------------------------------------------------------------------------



 



portion of the training program or alter the training schedule, if in the
Franchisor’s sole discretion, the Franchisee or General Manager has sufficient
prior experience or training.
6.3. Additional Training. From time to time, the Franchisor may present
seminars, conventions or continuing development programs or conduct meetings or
webinars for the benefit of the Franchisee. The Franchisee or its General
Manager shall be required to attend any ongoing mandatory seminars, webinars,
conventions, programs or meetings as may be offered by the Franchisor. The
Franchisor shall give the Franchisee at least 30 days prior written notice of
any ongoing seminar, convention or program that is deemed mandatory. The
Franchisor shall not require that the Franchisee attend any ongoing training in
person more often than once a year. All mandatory training will be offered
without charge of a tuition or fee; provided, however, the Franchisee will be
responsible for all traveling and living expenses which are associated with
attendance at the same.
7. DEVELOPMENT ASSISTANCE
7.1. Franchisor’s Development Assistance. The Franchisor shall provide the
Franchisee with assistance in the initial establishment of the ROCKY MOUNTAIN
CHOCOLATE FACTORY Store as follows:
     a. Provision of the initial training program to be conducted at the
Franchisor’s designated training facilities or at another location designated by
the Franchisor, as described in Article 6 above.
     b. Provision of written guidelines for a Franchised Location that shall
include, without limitation, specifications for space requirements and build
out. The Franchisee acknowledges that the Franchisor shall have no other
obligation to provide assistance in the selection and approval of a Franchised
Location other than the provision of such written specifications and approval or
disapproval of a proposed Franchised Location, which approval or disapproval
shall be based on information submitted to the Franchisor in a form sufficient
to assess the proposed location as may be required by the Franchisor, in the
Franchisor’s sole discretion, and on information gathered by the Franchisor.
     c. Direction regarding the required conversion, design and decoration of
the ROCKY MOUNTAIN CHOCOLATE FACTORY Store premises, plus specifications
concerning signs, seasonal graphics, music, decor and equipment.
     d. Direction regarding the selection of suppliers of equipment, seasonal
graphics, music, items and materials used and inventory offered for sale in
connection with the ROCKY MOUNTAIN CHOCOLATE FACTORY Store. The Franchisor will
determine the Franchisee’s initial inventory of Factory Candy that the
Franchisee will purchase, depending on the size and configuration of the Store.
After execution of this Agreement, the Franchisor will provide the Franchisee
with a list of approved suppliers, if any, of such equipment, items, seasonal
graphics, music, materials and inventory and, if available, a description of any
national or central purchase and supply agreements offered by such approved
suppliers for the benefit of ROCKY MOUNTAIN CHOCOLATE FACTORY franchisees.
     e. Provision of an Operations Manual in accordance with Section 8.1 below.
     f. As the Franchisor may reasonably schedule, and depending on availability
of personnel, the Franchisor will make available to the Franchisee at or close
to the opening of the Franchisee’s ROCKY MOUNTAIN CHOCOLATE FACTORY Store, a
representative (“Site

6



--------------------------------------------------------------------------------



 



Representative”) who will be present for up to five days beginning approximately
three days prior to the opening of the Franchisee’s ROCKY MOUNTAIN CHOCOLATE
FACTORY Store. If the Franchisee’s Store opens on or near a holiday, however,
the Site Representative shall not begin the in-Store assistance until three days
after the holiday. Holidays shall include, but not be limited to, New Years Day,
Valentines Day, Easter, Memorial Day, Fourth of July, Labor Day, Thanksgiving,
Hanukkah and Christmas. There will be no charge to the Franchisee for this
service provided by the Franchisor. The Site Representative will assist the
Franchisee’s employees in opening the Store, unless in the Franchisor’s
determination, the Franchisee or the General Manager have sufficient prior
training or experience.
8. OPERATIONS MANUAL
8.1. Operations Manual. The Franchisor agrees to loan to the Franchisee one or
more manuals, technical bulletins, cookbooks and recipes and other written
materials (collectively referred to as “Operations Manual”) covering Factory
Candy ordering, Store Candy manufacturing, processing and stocking and other
operating and in-store marketing techniques for the ROCKY MOUNTAIN CHOCOLATE
FACTORY Store. The Franchisee agrees that it shall comply with the Operations
Manual as an essential aspect of its obligations under this Agreement, that the
Operations Manual shall be deemed to be incorporated herein by reference and
failure by the Franchisee to substantially comply with the Operations Manual may
be considered by the Franchisor to be a breach of this Agreement. Upon the
expiration, transfer or termination of this Agreement for any reason, the
Franchisee shall return to the Franchisor, or transfer to an approved
transferee, if applicable, all volumes of the manuals which together comprise
the Operations Manual. Failure to return or transfer, as applicable, all volumes
of the Operations Manual in good condition, reasonable wear and tear excepted,
shall cost the Franchisee $150 per volume, payable to the Franchisor upon
demand.
8.2. Confidentiality of Operations Manual Contents. The Franchisee agrees to use
the Marks and Licensed Methods only as specified in the Operations Manual. The
Operations Manual is the sole property of the Franchisor and shall be used by
the Franchisee only during the term of this Agreement and in strict accordance
with the terms and conditions hereof. The Franchisee shall not duplicate the
Operations Manual nor disclose its contents to persons other than its employees
or officers who have signed the form of Confidentiality and Noncompetition
Agreement attached hereto as Exhibit VI and incorporated herein by reference.
The Franchisee shall return the Operations Manual to the Franchisor upon the
expiration, termination or transfer of this Agreement.
8.3. Changes to Operations Manual. The Franchisor reserves the right to revise
the Operations Manual from time to time as it deems necessary to update or
change operating and marketing techniques, standards and specifications for all
components of the Licensed Methods and approved Factory Candy, Items and Store
Candy offered by Stores. The Franchisee, within 30 days of receiving any updated
information, shall in turn update its copy of the Operations Manual as
instructed by the Franchisor and shall conform its operations with the updated
provisions within a reasonable time after receipt of such updated information.
The Franchisee acknowledges that a master copy of the Operations Manual
maintained by the Franchisor at its principal office shall be controlling in the
event of a dispute relative to the content of any Operations Manual.
9. OPERATING ASSISTANCE
9.1. Franchisor’s Services. The Franchisor agrees that, during the Franchisee’s
operation of the ROCKY MOUNTAIN CHOCOLATE FACTORY Store, the Franchisor shall
make available to the Franchisee the following services:

7



--------------------------------------------------------------------------------



 



     a. Upon the reasonable request of the Franchisee, consultation by telephone
and electronic mail regarding the continued operation and management of a ROCKY
MOUNTAIN CHOCOLATE FACTORY Store and advice regarding the retail services,
product quality control, inventory issues, customer relations issues and similar
advice.
     b. Access to advertising and promotional materials as may be developed by
the Franchisor, the cost of which may be passed on to the Franchisee at the
Franchisor’s option.
     c. On-going updates of information and programs regarding the candy
industry, the ROCKY MOUNTAIN CHOCOLATE FACTORY concept and related Licensed
Methods, including, without limitation, information about special or new
products which may be developed and made available to ROCKY MOUNTAIN CHOCOLATE
FACTORY franchisees.
     d. Depending on availability, allow replacement or additional General
Managers to attend the initial training program. The Franchisor reserves the
right to charge a tuition or fee in an amount payable in advance, commensurate
with the Franchisor’s then current published prices for such training. The
Franchisee shall be responsible for all travel and living expenses incurred by
its personnel during the training program. Further, the availability of the
training program shall be subject to space considerations and prior commitments
to new ROCKY MOUNTAIN CHOCOLATE FACTORY franchisees.
9.2. Additional Franchisor Services. Although not obligated to do so, upon the
reasonable request of the Franchisee, the Franchisor may make its employees or
designated agents available to the Franchisee for on-site advice and assistance
in connection with the on-going operation of the ROCKY MOUNTAIN CHOCOLATE
FACTORY Store governed by this Agreement. In the event that the Franchisee
requests such additional assistance and the Franchisor agrees to provide the
same, the Franchisor reserves the right to charge the Franchisee for all travel,
lodging, living expenses, telephone charges and other identifiable expenses
associated with such assistance, plus a fee based on the time spent by each
employee on behalf of the Franchisee, which fee will be charged in accordance
with the then current daily or hourly rates being charged by the Franchisor for
assistance.
10. FRANCHISEE’S OPERATIONAL COVENANTS
10.1. Store Operations. The Franchisee acknowledges that it is solely
responsible for the successful operation of its ROCKY MOUNTAIN CHOCOLATE FACTORY
Store and that the continued successful operation thereof is, in part, dependent
upon the Franchisee’s compliance with this Agreement and the Operations Manual.
In addition to all other obligations contained in this Agreement and in the
Operations Manual, the Franchisee covenants that:
     a. The Franchisee shall maintain clean, efficient and high quality ROCKY
MOUNTAIN CHOCOLATE FACTORY Store operations and shall operate the business in
accordance with the Operations Manual and in such a manner as not to detract
from or adversely reflect upon the name and reputation of the Franchisor and the
goodwill associated with the ROCKY MOUNTAIN CHOCOLATE FACTORY name and Marks.
     b. The Franchisee will operate its ROCKY MOUNTAIN CHOCOLATE FACTORY Store
in compliance with all applicable laws, health department regulations and other
ordinances. In connection therewith, the Franchisee will be solely and fully
responsible for obtaining any and all licenses to operate the ROCKY MOUNTAIN
CHOCOLATE FACTORY Store. The Franchisee shall promptly forward to the Franchisor
copies of all health department,

8



--------------------------------------------------------------------------------



 



fire department, building department and other similar reports of inspections as
and when they become available.
     c. The Franchisee and all persons who work behind the counter at the Store
in any capacity, whether or not they are employees of the Franchisee
(“Personnel”), shall conduct themselves in such a manner so as to promote a good
image to the public and to the business community. At no time shall any of the
Personnel engage in unreasonable or disrespectful behavior toward anyone,
including using offensive or rude language or gestures. The Franchisee shall at
all times require its Personnel to follow the Code of Conduct as set forth in
the Operations Manual.
     d. The Franchisee acknowledges that proper management of the ROCKY MOUNTAIN
CHOCOLATE FACTORY Store is important and shall insure that the Franchisee or a
designated General Manager who has completed the Franchisor’s initial training
program be responsible for the management of the ROCKY MOUNTAIN CHOCOLATE
FACTORY Store after commencement of Store operations and be present at the
Franchised Location during operation of the Store.
     e. The Franchisee shall offer only authorized products and services as are
more fully described in the vendor lists which are a part of the Operations
Manual, which may include, without limitation, Factory Candy, Store Candy, Items
and other authorized confectionery food and beverage products. Further, the
Franchisee shall operate the Store using only those supplies, equipment,
ingredients, signs, décor, music and methods which are described in the
Operations Manual. The Franchisee shall offer only the types of products and
services as from time to time may be prescribed by the Franchisor and shall
refrain from offering any other types of products or services, from or through
the ROCKY MOUNTAIN CHOCOLATE FACTORY Store, including, without limitation,
filling “Wholesale Orders,” defined below, selling Factory Candy, Store Candy,
Items or other authorized products through the Internet, or catering or other
off-premises sales, without the prior written consent of the Franchisor.
“Wholesale Orders” are defined as those orders or sales where the principal
purpose of the purchase is for resale, not consumption, or any sale other than
those sold over the counter at a price other than that price charged to the
general public; provided, however, that volume discounted sales made on the
premises at the Franchised Location to a single purchaser, not for resale, and
discounted sales made on the premises at the Franchised Location to charitable
organizations for fund-raising purposes shall be permitted. Factory Candy, Store
Candy and Items shall never be sold in containers or bags other than those
approved and supplied by the Franchisor or other supplier approved by the
Franchisor.
     f. The Franchisee shall promptly pay when due all taxes and other
obligations owed to third parties in the operation of the ROCKY MOUNTAIN
CHOCOLATE FACTORY Store, including without limitation, unemployment and sales
taxes, and any and all accounts or other indebtedness of every kind incurred by
the Franchisee in the conduct of the ROCKY MOUNTAIN CHOCOLATE FACTORY Store. In
the event of a bona fide dispute as to the liability for taxes assessed or other
indebtedness, the Franchisee may contest the validity or the amount of the tax
or indebtedness in accordance with procedures of the taxing authority or
applicable law; however, in no event shall the Franchisee permit a tax sale or
seizure by levy or execution or similar writ or warrant, or attachment by a
creditor to occur against the premises of the Franchised Location, or any
improvement thereon.
     g. The Franchisee shall subscribe for and maintain not fewer than two or
three separate telephone numbers for its ROCKY MOUNTAIN CHOCOLATE FACTORY Store
at the Franchised Location, depending on the size and configuration of the Store
or Kiosk. One number

9



--------------------------------------------------------------------------------



 



shall be used exclusively for voice communication, the second shall be used
exclusively for the modem that is included in the System. If a third telephone
number is required, it shall be used exclusively for a facsimile machine. The
telephone number and, if applicable, the facsimile machine number, shall be
listed and identified exclusively with the ROCKY MOUNTAIN CHOCOLATE FACTORY
Store in all official telephone directories and in all advertising in which such
numbers appear and shall be separate and distinct from all other telephone
numbers subscribed for by the Franchisee.
     h. The Franchisee shall comply with all agreements with third parties
related to the ROCKY MOUNTAIN CHOCOLATE FACTORY Store including, in particular,
all provisions of any lease for the Franchised Location.
     i. The Franchisee and all employees of the Franchisee shall adhere to
strict grooming and dress code guidelines, as described in the Code of Conduct
set forth in the Operations Manual, while on duty at the Franchised Location.
The Franchisee is required, at the Franchisee’s expense, to purchase specified
apparel from suppliers approved by the Franchisor. All General Managers,
employees of the Franchisee, the Franchisee and its owners shall wear the
specified apparel at all times while working at the Franchised Location. The
Franchisor has the right, in its sole and absolute discretion, to change or
modify such grooming and dress code guidelines in the Operations Manual.
     j. The Franchisee agrees to renovate, refurbish, remodel or replace, at its
own expense, the personal property and equipment used in the operation of the
ROCKY MOUNTAIN CHOCOLATE FACTORY Store, when reasonably required by the
Franchisor in order to comply with the image, standards of operation and
performance capability established by the Franchisor from time to time. If the
Franchisor changes its image or standards of operation, it shall give the
Franchisee a reasonable period of time within which to comply with such changes.
     k. The Franchisee shall be responsible for training all of its Personnel
who work in any capacity in the ROCKY MOUNTAIN CHOCOLATE FACTORY Store. The
Franchisee must conduct its Personnel training in the manner and according to
the standards as prescribed in the Operations Manual. All Personnel who do not
satisfactorily complete the training shall not work in any capacity in the
Franchisee’s ROCKY MOUNTAIN CHOCOLATE FACTORY Store.
     l. The Franchisee shall at all times during the term of this Agreement own
and control the ROCKY MOUNTAIN CHOCOLATE FACTORY Store authorized hereunder. The
Franchisee shall not operate any other business or profession from or through
the Store. If the Franchisee is an entity, the entity shall only operate the
ROCKY MOUNTAIN CHOCOLATE FACTORY Store governed by this Agreement and no other
business, unless the Franchisee receives the Franchisor’s prior written
approval. Upon request of the Franchisor, the Franchisee shall promptly provide
satisfactory proof of such ownership to the Franchisor. The Franchisee
represents that the Statement of Ownership, attached hereto as Exhibit III and
by this reference incorporated herein, is true, complete, accurate and not
misleading, and, in accordance with the information contained in the Statement
of Ownership, the controlling ownership of the ROCKY MOUNTAIN CHOCOLATE FACTORY
Store is held by the Franchisee. The Franchisee shall promptly provide the
Franchisor with a written notification if the information contained in the
Statement of Ownership changes at any time during the term of this Agreement and
shall comply with the applicable transfer provisions contained in Article 16
herein. In addition, if the Franchisee is an entity, all of the owners of the
Franchisee shall sign the Personal Guaranty attached hereto as Exhibit II.

10



--------------------------------------------------------------------------------



 



     m. The Franchisee shall at all times during the term of this Agreement keep
its ROCKY MOUNTAIN CHOCOLATE FACTORY Store open during the business hours
designated by the Franchisor from time to time in the Operations Manual.
10.2. Factory Candy Purchases. The Franchisee shall, during the term of this
Agreement, maintain a sufficient inventory of Factory Candy and related
products, to allow it to meet customer demands for the products offered by a
ROCKY MOUNTAIN CHOCOLATE FACTORY Store and in compliance with the Franchisor’s
standards and specifications as may be described in the Operations Manual from
time to time. The Franchisee agrees to purchase from the Franchisor or its
designated suppliers, all of the Factory Candy and related products required for
the Franchisee’s operation of the Store, as may be offered for sale by the
Franchisor or its designated suppliers from time to time.
10.3. Payment for Factory Candy. Unless notified in writing otherwise by the
Franchisor, all Factory Candy and related products shall be sold and shipped to
the Franchisee on a net 30-day basis, or according to the then current payment
terms set by the Franchisor or its designated suppliers. The Franchisor reserves
the right to charge interest at the rate of 1.5% per month if the Franchisee
fails to pay for its orders on time and the Franchisor reserves the right to
discontinue shipment of Factory Candy and related products to the Franchisee if
the Franchisee is repeatedly delinquent in paying for its Factory Candy and
related products, in the Franchisor’s sole discretion. The Franchisee may be
required to “prepay” Factory Candy orders, notwithstanding the payment policy
set forth above, in the event of poor payment performance. The Franchisor
reserves the right to change payment terms and policies at any time. The
Franchisor also reserves the right to change the prices for Factory Candy and
related products from time to time as may be set forth in the most recent price
bulletin sent to all franchisees or the then current Operations Manual.
10.4. Limitations on Supply Obligations. The delivery of Factory Candy and
related products by the Franchisor or its designated suppliers is subject to and
conditioned upon availability. Nothing in this Agreement shall be construed by
the Franchisee to be a promise or guarantee by the Franchisor as to the
continued existence of any particular Factory Candy or related product, nor
shall any provision herein imply or establish an obligation on the part of the
Franchisor and its designated suppliers to sell Factory Candy and related
products to the Franchisee if the Franchisee is in arrears on any payment to the
Franchisor and its designated suppliers or otherwise in default under this
Agreement.
10.5. Changes in Products. The Franchisee understands that the Franchisor and
its designated suppliers shall have the right, at any time and without notice,
to add items to, or withdraw items from, the list of Factory Candy and related
products; to add to or delete from the list of designated suppliers of Factory
Candy and related products; to change the formulation of any particular Factory
Candy or product; and to change the prices, discounts or terms of sale of any
Factory Candy or product; provided, however, no such changes in prices,
discounts or terms shall affect accepted orders pending with the Franchisor and
its designated suppliers at the time of change. No such changes will give the
Franchisee the right to recover damages against, or be reimbursed by, the
Franchisor and its designated suppliers for any losses suffered by the
Franchisee.
11. ROYALTIES
11.1. Monthly Royalty. The Franchisee agrees to pay to the Franchisor a monthly
royalty (“Royalty”) equal to 5% of its Gross Retail Sales generated from or
through its ROCKY MOUNTAIN CHOCOLATE FACTORY Store. The Franchisee also agrees
to pay a quarterly Royalty based on Adjusted Gross Retail Sales during each
calendar quarter. The amount of monthly Royalty paid during each quarter shall
be credited toward the amount of quarterly Royalty owed. Within 15 days
following the end of each calendar quarter, the Franchisor shall calculate the
amount of the Franchisee’s Adjusted Gross Retail

11



--------------------------------------------------------------------------------



 



Sales during the previous quarter and the Franchisee shall owe the Franchisor a
quarterly Royalty equal to 10% of its Adjusted Gross Retail Sales. “Adjusted
Gross Retail Sales” shall be calculated as the amount of “Gross Retail Sales,”
defined in Section 11.2 below, minus a fixed dollar amount for each pound of
Factory Candy purchased from the Franchisor and minus a multiple of the
wholesale price, as specified by the Franchisor, on certain Store Candy
ingredients, packaging and other products and supplies purchased from the
Franchisor during the previous calendar quarter. The Franchisor reserves the
right to change the fixed dollar amount per pound of Factory Candy and the
multiple of the wholesale price from time to time, in the Franchisor’s sole
discretion. The Franchisee shall be notified of any credits from or amounts
owing to the Franchisor for the quarterly Royalty based on Adjusted Gross Retail
Sales. Any credits or amounts owed will be added to or deducted from the
following month’s monthly Royalty payment. If the Franchisee owns other ROCKY
MOUNTAIN CHOCOLATE FACTORY Stores governed by other franchise agreements that
calculate Royalties differently than described above, the Franchisor reserves
the right to adjust the calculation of Adjusted Gross Retail Sales based on
variances in other Stores’ past and current purchases.
11.2. Gross Retail Sales. “Gross Retail Sales” shall be defined as receipts and
income of any kind from all products or services sold from or through the ROCKY
MOUNTAIN CHOCOLATE FACTORY Store, including any such sale of products or
services made for cash or upon credit, or partly for cash and partly for credit,
regardless of collection of charges for which credit is given, less returns for
which refunds are made, provided that the refund shall not exceed the sales
price and exclusive of discounts, sales taxes and other taxes, amounts received
in settlement of a loss of merchandise, shipping expenses paid by the customer
and certain discount sales to corporations or to charities for fund-raising
purposes. “Gross Retail Sales” shall also include the fair market value of any
services or products received by the Franchisee in barter or in exchange for its
services and products.
11.3. Royalty Payments. The Franchisee agrees that Royalty payments shall be
paid monthly and sent to the Franchisor, post-marked no later than the 15th of
each month based on Gross Retail Sales for the immediately preceding month.
Royalty payments shall be accompanied by monthly reports, as more fully
described in Article 15 hereof, and standard transmittal forms containing
information regarding the Franchisee’s Gross Retail Sales and such additional
information as may be requested by the Franchisor. The Franchisor reserves the
right to require Royalty payments be made on a weekly or bi-weekly basis if the
Franchisee does not timely or fully submit the required payments or reports. The
Franchisor shall have the right to verify such Royalty payments from time to
time as it deems necessary, in any reasonable manner. In the event that the
Franchisee fails to pay any Royalties within 14 days after they are due, the
Franchisee shall, in addition to such Royalties, pay a late charge equivalent to
18% of the late Royalty payment; provided, however, in no event shall the
Franchisee be required to pay a late payment at a rate greater than the maximum
interest rate permitted by applicable law. If the Franchisee pays Royalties with
a check returned for non-sufficient funds more than one time in any calendar
year, in addition to all other remedies which may be available, the Franchisor
shall have the right to require that Royalty payments be made by certified or
cashier’s checks.
11.4. Authorization for Prearranged Payments by Electronic Transfer. The
Franchisor reserves the right to require that Royalty payments, late charges and
payment of the Marketing and Promotion Fee and late charges (as set forth in
Section 12.3 below) be made by means of electronic funds transfer and the
Franchisee agrees to provide the information necessary to implement such
transfer payments within 30 days of receiving notice that such a program is
being implemented. By signing this Agreement, the Franchisee authorizes the
Franchisor to initiate debit entries and/or credit correction entries to the
Franchisee’s checking or savings account indicated on the Addendum to this
Agreement related to the Authorization of Prearranged Payments attached to this
Agreement as Exhibit IV, and authorizes the depository named on Exhibit IV
(“Depository”) to debit such account pursuant to the Franchisor’s instructions.
The Franchisee shall complete the form attached as Exhibit IV with the
information

12



--------------------------------------------------------------------------------



 



requested. This authority is to remain in full force and effect until Depository
has received joint written notification from the Franchisor and the Franchisee
of the Franchisee’s termination of such authority in such time and in such
manner as to afford Depository a reasonable opportunity to act on it.
Notwithstanding the foregoing, Depository shall provide the Franchisor and the
Franchisee with 30 days’ prior written notice of the termination of this
authority. If an erroneous debit entry is initiated to the Franchisee’s account,
the Franchisee shall have the right to have the amount of such entry credited to
such account by Depository, if (a) within 15 calendar days following the date on
which Depository sent to the Franchisee a statement of account or a written
notice pertaining to such entry or (b) 45 days after posting, whichever occurs
first, the Franchisee shall have sent to Depository a written notice identifying
such entry, stating that such entry was in error and requesting Depository to
credit the amount thereof to such account. These rights are in addition to any
rights the Franchisee may have under federal and state banking laws.
12. ADVERTISING
12.1. Approval of Advertising. The Franchisee shall obtain the Franchisor’s
prior written approval of all advertising or other marketing or promotional
programs published by any method, including print, broadcast and electronic
media, regarding the ROCKY MOUNTAIN CHOCOLATE FACTORY Store, including, without
limitation, “Yellow Pages” advertising, newspaper ads, flyers, brochures,
coupons, direct mail pieces, specialty and novelty items, radio, television,
Internet and World Wide Web advertising. The Franchisee acknowledges and agrees
that the Franchisor may disapprove of any advertising, marketing or promotional
programs submitted to the Franchisor, for any reason, in the Franchisor’s sole
discretion. The Franchisee shall also obtain the Franchisor’s prior written
approval of all promotional materials provided by vendors. The proposed written
advertising or a description of the marketing or promotional program shall be
submitted to the Franchisor at least 10 days prior to publication, broadcast or
use. The Franchisee acknowledges that advertising and promoting the ROCKY
MOUNTAIN CHOCOLATE FACTORY Store in accordance with the Franchisor’s standards
and specifications is an essential aspect of the Licensed Methods, and the
Franchisee agrees to comply with all advertising standards and specifications.
The Franchisee shall display all required promotional materials, signs, point of
purchase displays and other marketing materials in its ROCKY MOUNTAIN CHOCOLATE
FACTORY Store in the manner prescribed by the Franchisor. The Franchisee shall
not, under any circumstances, use handwritten signs in the operation of its
Store. The Franchisee agrees to participate in any gift card or customer loyalty
card programs implemented by the Franchisor in accordance with all of the
Franchisor’s standards and specifications. The Franchise acknowledges and agrees
that a gift card or customer loyalty card program may require the Franchisee to
purchase gift cards or other products or services from the Franchisor or from a
designated third-party supplier.
12.2. Local Advertising. The Franchisor reserves the right to require the
Franchisee to spend up to 1% of monthly Gross Retail Sales on local advertising
to create public awareness of the Franchisee’s ROCKY MOUNTAIN CHOCOLATE FACTORY
Store. The Franchisee will submit to the Franchisor an accounting of the amounts
spent on advertising within 30 days following the end of each calendar quarter.
If the Franchisor requires its franchisees to advertise locally as described
above, all Franchisor-owned Stores will be required to spend money for local
advertising on an equal percentage basis with all franchised Stores. If the
Franchisee’s lease requires it to advertise locally, the Franchisor may, in its
sole discretion, count such expenditures toward the Franchisee’s local
advertising expenditure required by this Section 12.2. The Franchisee shall
obtain the Franchisor’s prior written approval of all written advertising and
promotional materials before publication, in accordance with Section 12.1 above.
12.3. Marketing and Promotion Fee. The Franchisee shall pay to the Franchisor,
in addition to Royalties, a fee of up to 2% of the total amount of the
Franchisee’s Gross Retail Sales (“Marketing and Promotion Fee”). The Franchisor
may change the amount of the Marketing and Promotion Fee upon 30 days notice,
but the amount will not exceed 2% of Gross Retail Sales. The Marketing and
Promotion Fee

13



--------------------------------------------------------------------------------



 



shall be in addition to and not in lieu of the Franchisee’s expenditures for
local advertising, as described in Section 12.2 above. The following terms and
conditions will apply:
     a. The Marketing and Promotion Fee shall be payable concurrently with the
payment of the Royalties, and transmitted to the Franchisor in accordance with
Section 11.3 above, for all Marketing and Promotion Fees for the immediately
preceding month.
     b. The Marketing and Promotion Fees will be subject to the same late
charges as the Royalties, in an amount and manner set forth in Section 11.3
above.
     c. Upon written request by the Franchisee, the Franchisor will make
available to the Franchisee, no later than 120 days after the end of each fiscal
year, an annual financial statement which indicates how the Marketing and
Promotion Fees have been spent.
     d. The Marketing and Promotion Fees will be administered by the Franchisor,
in its sole discretion, and may be used for production and placement of point of
purchase advertising, in-store signage, in-store promotions, media advertising,
direct mailings, brochures, collateral material advertising, implementing and
administering gift card and customer loyalty card programs, surveys of
advertising effectiveness, packaging development, logo, design or other
advertising or public relations expenditures relating to advertising the
Franchisee’s products and services.
     e. The Franchisor may reimburse itself for independent audits, reasonable
accounting, bookkeeping, reporting and legal expenses, taxes and other
reasonable direct and indirect expenses as may be incurred by the Franchisor or
its authorized representatives in connection with the programs funded by the
Marketing and Promotion Fees. The Franchisor will not be liable for any act or
omission with respect to such Marketing and Promotion Fees that is consistent
with this Agreement and is done in good faith.
12.4. Regional Advertising Programs. Although not obligated to do so, the
Franchisor reserves the right to allocate up to 50% of the Marketing and
Promotion Fees charged in accordance with Section 12.3 above, toward a regional
advertising program for the benefit of ROCKY MOUNTAIN CHOCOLATE FACTORY
franchisees located within a particular region. The Franchisor has the right, in
its sole discretion, to determine the composition of all geographic territories
and market areas for the implementation of such regional advertising and
promotion campaigns and to require that the Franchisee participate in such
regional advertising programs as and when they may be established by the
Franchisor. If a regional advertising program is implemented on behalf of a
particular region by the Franchisor, the Franchisor, to the extent reasonably
calculable, will only use contributions from ROCKY MOUNTAIN CHOCOLATE FACTORY
franchisees within such region for the particular regional advertising program.
The Franchisor also reserves the right to establish a co-operative for a
particular region to enable the co-operative to self-administer the regional
advertising program. If a regional advertising co-operative is established by
the Franchisor, the Franchisee agrees that it will participate in it. If the
Franchisor creates a regional advertising program, either as a co-operative or
otherwise, the Franchisor has the right to charge the program for the actual
costs of forming and administering the program.
12.5. Marketing Services. The Franchisor may, in its sole discretion, offer
marketing and merchandising services to the Franchisee at rates that are
competitive with those charged by third parties offering similar services. The
Franchisee may utilize such services, if they are offered, at the Franchisee’s
option. Services offered by the Franchisor may include marketing consulting,
graphic design, copywriting, advertising, public relations and merchandising
consultations.

14



--------------------------------------------------------------------------------



 



13. QUALITY CONTROL
13.1. Compliance with Operations Manual. The Franchisee agrees to maintain and
operate the ROCKY MOUNTAIN CHOCOLATE FACTORY Store in compliance with this
Agreement and the standards and specifications contained in the Operations
Manual, as the same may be modified from time to time by the Franchisor.
13.2. Standards and Specifications. The Franchisor will make available to the
Franchisee standards and specifications for products and services offered at or
through the ROCKY MOUNTAIN CHOCOLATE FACTORY Store and specifically, for the
recipes for Store Candy, display cases, uniforms, materials, forms, menu boards,
items and supplies used in connection with the Store. The Franchisor reserves
the right to change standards and specifications for services and products
offered at or through the ROCKY MOUNTAIN CHOCOLATE FACTORY Store and for the
recipes for Store Candy, display cases, uniforms, materials, forms, items and
supplies used in connection with the Store upon 30 days prior written notice to
the Franchisee. The Franchisee shall strictly adhere to all of the Franchisor’s
current standards and specifications for the ROCKY MOUNTAIN CHOCOLATE FACTORY
Store as prescribed from time to time.
13.3. Inspections. The Franchisor shall have the right to examine the Franchised
Location, including the inventory, products, equipment, materials and supplies,
to ensure compliance with all standards and specifications set by the
Franchisor. The Franchisor shall conduct such inspections during regular
business hours and the Franchisee may be present at such inspections. The
Franchisor, however, reserves the right to conduct the inspections without prior
notice to the Franchisee.
13.4. Restrictions on Services and Products. The Franchisee will be required to
purchase all of its Factory Candy for its ROCKY MOUNTAIN CHOCOLATE FACTORY Store
from the Franchisor or its designee. Factory Candy shall consist of any and all
varieties from time to time made available to the Franchisor’s franchisees by
the Franchisor and its designated suppliers. The parties hereby acknowledge the
uniqueness and importance of Factory Candy being prepared by the Franchisor or
its designee in order to maintain the uniformity, quality and uniqueness of
Factory Candy, and therefore the Franchisor and its designees are hereby
appointed the Franchisee’s exclusive source of Factory Candy. The Franchisee is
prohibited from offering or selling any products or services not authorized by
Franchisor, including, without limitation, operating a catering or wholesale
business or offering Factory Candy, Items, Store Candy or other authorized
products for sale on the Internet, as part of the ROCKY MOUNTAIN CHOCOLATE
FACTORY Store. However, if the Franchisee proposes to offer, conduct or utilize
any products, services, materials, forms, items or supplies for use in
connection with or sale through the ROCKY MOUNTAIN CHOCOLATE FACTORY Store which
are not previously approved by the Franchisor as meeting its specifications, the
Franchisee shall first notify the Franchisor in writing requesting approval. The
Franchisor may, in its sole discretion, for any reason whatsoever, elect to
withhold such approval. In order to make such determination, the Franchisor may
require submission of specifications, information, or samples of such products,
services, materials, forms, items or supplies. The Franchisor will advise the
Franchisee within a reasonable time whether such products, services, materials,
forms, items or supplies meet its specifications.
13.5. Approved Suppliers. The Franchisee shall purchase all products, services,
supplies and materials required for the operation of the ROCKY MOUNTAIN
CHOCOLATE FACTORY Store licensed herein, from manufacturers, suppliers or
distributors designated by the Franchisor or, if there is no designated supplier
for a particular product, service, supply or material, from such other suppliers
who meet all of the Franchisor’s specifications and standards as to quality,
composition, finish, appearance and service, and who shall adequately
demonstrate their capacity and facilities to supply the Franchisee’s needs in
the quantities, at the times, and with the reliability requisite to an efficient
operation.

15



--------------------------------------------------------------------------------



 



13.6. Request to Change Supplier. In the event the Franchisee desires to
purchase products, services, supplies or materials from manufacturers, suppliers
or distributors other than those previously approved by the Franchisor, the
Franchisee shall, prior to purchasing any such products, services, supplies or
materials, give the Franchisor a written request by certified mail, return
receipt requested, to change supplier. In the event the Franchisor rejects the
Franchisee’s requested new manufacturer, supplier or distributor, the Franchisor
must, within 60 days of the receipt of the Franchisee’s request to change
supplier, notify the Franchisee of its rejection. Failure to notify the
Franchisee within such time period shall not constitute approval or a waiver of
objections. The Franchisor may continue from time to time to inspect any
manufacturer’s, supplier’s, or distributor’s facilities and products to assure
proper production, processing, storing and transportation of products, services,
supplies or materials to be purchased from the manufacturer, supplier or
distributor by the Franchisee. Permission for such inspection shall be a
condition of the continued approval of such manufacturer, supplier or
distributor.
13.7. Approval of Intended Supplier. The Franchisor may at its sole discretion,
for any reason whatsoever, elect to withhold approval of the manufacturer,
supplier or distributor; however, in order to make such determination, the
Franchisor may require that samples from a proposed new supplier be delivered to
the Franchisor for testing prior to approval and use. A charge not to exceed the
actual cost of the test may be made by the Franchisor and shall be paid by the
Franchisee.
14. TRADEMARKS, TRADE NAMES AND PROPRIETARY INTERESTS
14.1. Marks. The Franchisee hereby acknowledges that the Franchisor has the sole
right to license and control the Franchisee’s use of the ROCKY MOUNTAIN
CHOCOLATE FACTORY service mark and other of the Marks, and that such Marks shall
remain under the sole and exclusive ownership and control of the Franchisor. The
Franchisee acknowledges that it has not acquired any right, title or interest in
such Marks except for the right to use such Marks in the operation of its ROCKY
MOUNTAIN CHOCOLATE FACTORY Store as it is governed by this Agreement. Except as
permitted in the Operations Manual, the Franchisee agrees not to use any of the
Marks as part of an electronic mail address, or on any sites on the Internet or
World Wide Web and the Franchisee agrees not to use or register any of the Marks
as a domain name on the Internet.
14.2. No Use of Other Marks. The Franchisee further agrees that no service mark
other than “ROCKY MOUNTAIN CHOCOLATE FACTORY” or such other Marks as may be
specified by the Franchisor shall be used in the marketing, promotion or
operation of the ROCKY MOUNTAIN CHOCOLATE FACTORY Store.
14.3. Licensed Methods. The Franchisee hereby acknowledges that the Franchisor
owns and controls the distinctive plan for the establishment, operation and
promotion of the ROCKY MOUNTAIN CHOCOLATE FACTORY Store and all related licensed
methods of doing business, previously defined as the “Licensed Methods”, which
include, but are not limited to, gourmet chocolate specialty recipes and cooking
methods, confectionery ordering, processing, manufacturing, stocking and
inventory control, technical equipment standards, order fulfillment methods and
customer relations, marketing techniques, written promotional materials,
advertising, and accounting systems, all of which constitute trade secrets of
the Franchisor, and the Franchisee acknowledges that the Franchisor has valuable
rights in and to such trade secrets. The Franchisee further acknowledges that it
has not acquired any right, title or interest in the Licensed Methods except for
the right to use the Licensed Methods in the operation of the ROCKY MOUNTAIN
CHOCOLATE FACTORY Store as it is governed by this Agreement.
14.4. Effect of Termination. In the event this Agreement is terminated for any
reason, the Franchisee shall immediately cease using any of the Licensed Methods
and Marks, trade names, trade dress, trade secrets, copyrights or any other
symbols used to identify the ROCKY MOUNTAIN CHOCOLATE

16



--------------------------------------------------------------------------------



 



FACTORY Store, and all rights the Franchisee had to the same shall automatically
terminate. The Franchisee agrees to execute any documents of assignment as may
be necessary to transfer any rights the Franchisee may possess in and to the
Marks.
14.5. Mark Infringement. The Franchisee agrees to notify the Franchisor in
writing of any possible infringement or illegal use by others of a trademark the
same as or confusingly similar to the Marks which may come to its attention. The
Franchisee acknowledges that the Franchisor shall have the right, in its sole
discretion, to determine whether any action will be taken on account of any
possible infringement or illegal use. The Franchisor may commence or prosecute
such action in the Franchisor’s own name and may join the Franchisee as a party
thereto if the Franchisor determines it to be reasonably necessary for the
continued protection and quality control of the Marks and Licensed Methods. The
Franchisor shall bear the reasonable cost of any such action, including
attorneys’ fees. The Franchisee agrees to fully cooperate with the Franchisor in
any such litigation.
14.6. Franchisee’s Business Name and Domain Name. The Franchisee acknowledges
that the Franchisor has a prior and superior claim to the ROCKY MOUNTAIN
CHOCOLATE FACTORY trade name. The Franchisee shall not use the phrase or two or
more of the words “ROCKY MOUNTAIN CHOCOLATE FACTORY” or abbreviations thereof in
the legal name of its corporation, limited liability company or any other
business entity used in conducting the business provided for in this Agreement.
The Franchisee also agrees not to register or attempt to register an Internet
domain name or a trade name with a state using the phrase or two or more of the
words “ROCKY MOUNTAIN CHOCOLATE FACTORY” or abbreviations thereof, without the
prior written consent of the Franchisor. When this Agreement expires or
terminates, the Franchisee shall execute any assignment or other document the
Franchisor requires to transfer to the Franchisor any rights the Franchisee may
possess in a trade name or an Internet domain name utilizing any or all of the
words “ROCKY MOUNTAIN CHOCOLATE FACTORY,” any abbreviations thereof or any other
Mark owned by the Franchisor. The Franchisee further agrees that it will not
identify itself as being “Rocky Mountain Chocolate Factory, Inc.” or as being
associated with the Franchisor in any manner other than as a franchisee or
licensee. The Franchisee further agrees that in all advertising and promotion
and promotional materials it will display its business name only in obvious
conjunction with the phrase “ROCKY MOUNTAIN CHOCOLATE FACTORY Licensee” or
“ROCKY MOUNTAIN CHOCOLATE FACTORY Franchisee” or with such other words and in
such other phrases as may from time to time be prescribed in the Operations
Manual, in the Franchisor’s sole discretion.
14.7. Change of Marks. In the event that the Franchisor, in its sole discretion,
shall determine it necessary to modify or discontinue use of any proprietary
Marks, or to develop additional or substitute marks, the Franchisee shall,
within a reasonable time after receipt of written notice of such a modification
or discontinuation from the Franchisor, take such action, at the Franchisee’s
sole expense, as may be necessary to comply with such modification,
discontinuation, addition or substitution.
14.8. Creative Ownership. All copyrightable works created by the Franchisee or
any of its owners, officers or employees in connection with the Store shall be
the sole property of the Franchisor. The Franchisee assigns all proprietary
rights, including copyrights, in these works to the Franchisor without
additional consideration. The Franchisee hereby assigns and will execute such
additional assignments or documentation to effectuate the assignment of all
intellectual property, inventions, copyrights and trade secrets developed in
part or in whole in relation to the Store, during the term of this Agreement, as
the Franchisor may deem necessary in order to enable it, at its expense, to
apply for, prosecute and obtain copyrights, patents or other proprietary rights
in the United States and in foreign countries or in order to transfer to the
Franchisor all right, title, and interest in said property. The Franchisee shall
promptly disclose to the Franchisor all inventions, discoveries, improvements,
recipes, creations, patents, copyrights, trademarks and confidential information
relating to the Store which it or any of its owners,

17



--------------------------------------------------------------------------------



 



officers or employees has made or may make solely, jointly or commonly with
others and shall promptly create a written record of the same. In addition to
the foregoing, the Franchisee acknowledges and agrees that any improvements or
modifications, whether or not copyrightable, directly or indirectly related to
the Store, shall be deemed to be a part of the Licensed Methods and shall inure
to the benefit of the Franchisor.
14.9. Non-Disparagement. The Franchisee agrees that it shall not take any action
or make any statements to any third parties that would constitute a criticism,
denigration or disparagement of the Franchisor or its Licensed Methods or would
tend to be injurious to the reputation or goodwill of the Franchisor or its
Marks, or which in any manner may interfere with the business affairs or
business relations of the Franchisor.
15. REPORTS, RECORDS AND FINANCIAL STATEMENTS
15.1. Franchisee Reports. The Franchisee shall establish and maintain at its own
expense a bookkeeping and accounting system which conforms to the specifications
which the Franchisor may prescribe from time to time, including the Franchisor’s
current “Standard Code of Accounts” as described in the Operations Manual. The
Franchisee shall supply to the Franchisor such reports in a manner and form as
the Franchisor may from time to time reasonably require, including:
     a. Monthly summary reports, in a form as may be prescribed by the
Franchisor, mailed to the Franchisor postmarked no later than the 15th day of
the month and containing information relative to the previous month’s
operations; and
     b. Quarterly financial statements, prepared in accordance with generally
accepted accounting principles (“GAAP”), and consisting of a profit and loss
statement and balance sheet for the ROCKY MOUNTAIN CHOCOLATE FACTORY Store,
mailed to the Franchisor postmarked no later than the 15th day following the end
of the calendar quarter, based on operating results of the prior quarter, which
shall be submitted in a form approved by the Franchisor and shall be certified
by the Franchisee to be correct.
The Franchisor reserves the right to disclose data derived from such reports,
without identifying the Franchisee, except to the extent identification of the
Franchisee is required by law.
15.2. Annual Financial Statements. The Franchisee shall, within 90 days after
the end of its fiscal year, provide to the Franchisor annual unaudited financial
statements, compiled or reviewed by an independent certified public accountant
acceptable to and approved by the Franchisor and prepared in accordance with
GAAP, and state and federal income tax returns prepared by a certified public
accountant. If these financial statements or tax returns show an underpayment of
any amounts owed to the Franchisor, these amounts shall be paid to the
Franchisor concurrently with the submission of the statements or returns.
15.3. Verification. Each report and financial statement to be submitted to the
Franchisor hereunder shall be signed and verified by the Franchisee.
15.4. Books and Records. The Franchisee shall maintain all books and records for
its ROCKY MOUNTAIN CHOCOLATE FACTORY Store in accordance with GAAP, consistently
applied, and preserve these records for at least five years after the fiscal
year to which they relate.
15.5. Audit of Books and Records. The Franchisee shall permit the Franchisor to
inspect and audit the books and records of the ROCKY MOUNTAIN CHOCOLATE FACTORY
Store at any reasonable

18



--------------------------------------------------------------------------------



 



time, at the Franchisor’s expense. If any audit discloses a deficiency in
amounts for payments owed to the Franchisor pursuant to this Agreement, then
such amounts shall become immediately payable to the Franchisor by the
Franchisee, with interest from the date such payments were due at the lesser of
11/2% per month or the maximum rate allowed by law. In addition, if it is found
by such audit that the Gross Retail Sales of the ROCKY MOUNTAIN CHOCOLATE
FACTORY Store have been understated by five percent (5%) or more during the
period audited, the Franchisee shall pay all reasonable costs and expenses the
Franchisor incurred in connection with such audit.
15.6. Failure to Comply with Reporting Requirements. If the Franchisee fails to
prepare and submit any statement or report as required under this Article 15,
then the Franchisor shall have the right to treat the Franchisee’s failure as
good cause for termination of this Agreement. In addition to all other remedies
available to the Franchisor, in the event that the Franchisee fails to prepare
and submit any statement or report required under this Article 15 for two
consecutive reporting periods, the Franchisor shall be entitled to make an
audit, at the expense of the Franchisee, of the Franchisee’s books, records and
accounts, including the Franchisee’s bank accounts, which in any way pertain to
the Gross Retail Sales or the Adjusted Gross Retail Sales of the ROCKY MOUNTAIN
CHOCOLATE FACTORY Store. The statements or reports not previously submitted
shall be prepared by or under the direction and supervision of an independent
certified public accountant selected by the Franchisor.
15.7. Shopping Service. The Franchisor reserves the right to use third party
shopping services from time to time to evaluate the conduct of the Franchisee’s
ROCKY MOUNTAIN CHOCOLATE FACTORY Store, including such things as customer
service, cleanliness, merchandising and proper use of registers. The Franchisor
may use such shopping services to inspect the Franchisee’s ROCKY MOUNTAIN
CHOCOLATE FACTORY Store at any time at the Franchisor’s expense, without prior
notification to the Franchisee. The Franchisor may make the results of any such
service evaluation available to the Franchisee, in the Franchisor’s sole
discretion.
16. TRANSFER
16.1. Transfer by Franchisee. The franchise granted herein is personal to the
Franchisee and, except as stated below, the Franchisor shall not allow or permit
any transfer, assignment, subfranchise or conveyance of this Agreement or any
interest hereunder nor purport to do so without the Franchisor’s prior written
consent which may be withheld in the Franchisor’s reasonable discretion. The
Franchisee acknowledges that prior to approving any transfer, the Franchisor may
impose reasonable conditions on the Franchisee and its purported transferee
including but not limited to those conditions listed in Section 16.2. As used in
this Agreement, the term “transfer” includes the Franchisee’s voluntary,
involuntary, direct or indirect assignment, sale, gift or other disposition of
any interest in: (1) this Agreement; (2) the ownership of the Franchisee entity;
(3) the Store governed by this Agreement; or (4) all or a substantial portion of
the assets of the Store. The term “transfer” shall include an assignment, sale,
gift or other disposition, including those transfers described in Sections 16.5
and 16.7 and those resulting from a divorce, insolvency, corporate or
partnership dissolution proceeding, merger, change of control, operation of law
or, in the event of the death of the Franchisee, or an owner of the Franchisee
by will, declaration of or transfer in trust or under the laws of intestate
succession. For the purposes of this Article 16, “change of control” of a
Franchisee that is an entity shall mean a transfer, new issuance or assignment
of 25% or more of the Franchisee’s beneficial equity ownership interests.
16.2. Pre-Conditions to Franchisee’s Transfer. The Franchisee shall not engage
in a transfer unless the Franchisee obtains the Franchisor’s written consent and
the Franchisee and the proposed transferee comply with the following
requirements:

19



--------------------------------------------------------------------------------



 



     a. All amounts due and owing pursuant to this Agreement by the Franchisee
to the Franchisor or its affiliates or to third parties whose debts or
obligations the Franchisor has guaranteed on behalf of the Franchisee, if any,
are paid in full;
     b. The proposed transferee agrees to operate the Store as a ROCKY MOUNTAIN
CHOCOLATE FACTORY Store and agrees to satisfactorily complete the initial
training program described in this Agreement, which training must be completed
to the Franchisor’s satisfaction prior to the effectiveness of the transfer;
     c. The proposed transferee agrees to execute the then current form of
Franchise Agreement which shall supersede this Agreement in all respects. If a
new Franchise Agreement is signed, the terms thereof may differ from the terms
of this Agreement; provided, however, the transferee will not be required to pay
any initial franchise fee;
     d. The Franchisee provides written notice to the Franchisor 30 days’ prior
to the proposed effective date of the transfer, and includes information
reasonably detailed to enable the Franchisor to evaluate the terms and
conditions of the proposed transfer and which at a minimum includes a written
offer from the proposed transferee;
     e. The proposed transferee provides information to the Franchisor
sufficient for the Franchisor to assess the proposed transferee’s business
experience, aptitude and financial qualification, and the Franchisor approves
the proposed transferee as a franchisee;
     f. The Franchisee executes a general release, in a form satisfactory to the
Franchisor, of any and all claims against the Franchisor, its affiliates and
their respective officers, directors, employees and agents;
     g. The Franchisee or the proposed transferee pay a nonrefundable transfer
fee of $5,000 before the proposed transferee attends the initial training
program; provided, however, that no transfer fee will be charged for a transfer
by the Franchisee to a corporation wholly-owned by the Franchisee, between
partners of a partnership Franchisee or to a spouse of a Franchisee upon the
death or disability of the Franchisee;
     h. The Franchisee remodels the Store and upgrades equipment, including
installing the Franchisor’s then current System, fixtures, furnishings and
signage, if the Franchisor so requires; and
     i. The Franchisee agrees to abide by all post-termination covenants set
forth herein, including, without limitation, the covenant not to compete in
Section 20.2 below.
16.3. Franchisor’s Approval of Transfer. The Franchisor has 30 days from the
date of the written notice to approve or disapprove in writing, of the
Franchisee’s proposed transfer, which approval shall not be unreasonably
withheld, delayed or conditioned, other than as set forth in this Agreement. The
Franchisee acknowledges that the proposed transferee shall be evaluated for
approval by the Franchisor based on the same criteria as is currently being used
to assess new franchisees of the Franchisor and that the Franchisor shall
provide such proposed transferee, if appropriate, with such disclosures as may
be required by state or federal law. If the Franchisee and its proposed
transferee comply with all conditions for transfer set forth herein and the
Franchisor has not given the Franchisee notice of its approval or disapproval
within such period, approval is deemed granted.

20



--------------------------------------------------------------------------------



 



16.4. Right of First Refusal. In the event the Franchisee wishes to engage in a
transfer, the Franchisee agrees to grant to the Franchisor a 30 day right of
first refusal to purchase such rights, interest or assets on the same terms and
conditions as are contained in the written notice set forth in Section 16.2.d;
provided, however, the following additional terms and conditions shall apply:
     a. The 30 day right of first refusal period will run concurrently with the
period in which the Franchisor has to approve or disapprove the proposed
transferee;
     b. The right of first refusal will be effective for each proposed transfer
and any material change in the terms or conditions of the proposed transfer
shall be deemed a separate offer on which the Franchisor shall have a new 30 day
right of first refusal;
     c. If the consideration or manner of payment offered by a proposed
transferee is such that the Franchisor may not reasonably be required to furnish
the same, then the Franchisor may purchase the interest which is proposed to be
sold for the reasonable cash equivalent. If the parties cannot agree within a
reasonable time on the cash consideration, each of the Franchisor and the
Franchisee shall designate an independent appraiser who, in turn, shall
designate a third independent appraiser. The third appraiser’s determination
will be binding upon the parties. All expenses of the appraiser shall be paid
for equally between the Franchisor and the Franchisee; and
     d. If the Franchisor chooses not to exercise its right of first refusal,
the Franchisee shall be free to complete the transfer subject to compliance with
Sections 16.2 and 16.3 above. Absence of a reply to the Franchisee’s notice of a
proposed transfer within the 30-day period may be deemed a waiver of such right
of first refusal.
16.5. Types of Transfers. The Franchisee acknowledges that the Franchisor’s
right to approve or disapprove of a proposed transfer as provided for above,
shall apply (1) if the Franchisee is a partnership, corporation or other
business association, (i) to the addition or deletion of a partner, shareholder
or members of the association or the transfer of any ownership interest among
existing partners, shareholders or members; (ii) to any proposed transfer of 25%
or more of the interest (whether stock, partnership interest or membership
interest) to a third party, whether such transfer occurs in a single transaction
or several transactions; and (2) if the Franchisee is an individual, to the
transfer from such individual or individuals to a corporation or other entity
controlled by them, in which case the Franchisor’s approval will be conditioned
upon: (i) the continuing personal guarantee of the individual (or individuals)
for the performance of obligations under this Agreement; and (ii) a limitation
on the corporation’s or other entity’s business activity to that of operating
the ROCKY MOUNTAIN CHOCOLATE FACTORY Store and related activities provided that
with respect to such transfer, the Franchisor’s right of first refusal to
purchase shall not apply and the Franchisor will not charge any transfer fee.
16.6. Transfer by the Franchisor. This Agreement is fully assignable by the
Franchisor and shall inure to the benefit of any assignee or other legal
successor in interest, and the Franchisor shall in such event be fully released
from the same.
16.7. Franchisee’s Death or Disability. Upon the death or permanent disability
of the Franchisee (or individual owning 25% or more of, or controlling the
Franchisee entity), the personal representative of such person shall transfer
the Franchisee’s interest in this Agreement or such interest in the Franchisee
entity to an approved third party. Such disposition of this Agreement or such
interest (including, without limitation, transfer by bequest or inheritance)
shall be completed within a reasonable time, not to exceed 120 days from the
date of death or permanent disability (unless extended by probate proceedings),
and

21



--------------------------------------------------------------------------------



 



shall be subject to all terms and conditions applicable to transfers contained
in this Article 16. Provided, however, that for purposes of this Section 16.7,
there shall be no transfer fee charged by the Franchisor. Failure to transfer
the interest within said period of time shall constitute a breach of this
Agreement. For the purposes hereof, the term “permanent disability” shall mean a
mental or physical disability, impairment or condition that is reasonably
expected to prevent or actually does prevent the Franchisee (or the owner of 25%
or more of, or controlling, the Franchisee entity) from supervising the
management and operation of the ROCKY MOUNTAIN CHOCOLATE FACTORY Store for a
period of 120 days from the onset of such disability, impairment or condition.
17. TERM AND EXPIRATION
17.1. Term. The term of this Agreement begins on the date this Agreement is
fully executed and ends ten years later, unless sooner terminated as provided
herein.
17.2. Continuation. If, for any reason, the Franchisee continues to operate the
Store beyond the term of this Agreement or any subsequent renewal period, it
shall be deemed to be on a month-to-month basis under the terms of this
Agreement and subject to termination upon 30 days notice or as required by law.
If said holdover period exceeds 90 days, this Agreement is subject to immediate
termination unless applicable law requires a longer period. Upon termination
after any holdover period, the Franchisee and those in active concert with the
Franchisee, including family members, officers, directors, partners and managing
agents, are subject to the terms of Articles 20 and 22 and Section 18.5 of this
Agreement and all other applicable post-termination obligations contained in
this Agreement.
17.3. Rights Upon Expiration. At the end of the initial term hereof the
Franchisee shall have the option to renew its franchise rights for one
additional ten year term, by acquiring successor franchise rights, if the
Franchisor does not exercise its right not to offer a successor franchise in
accordance with Section 17.5 below and if the Franchisee:
     a. At least 30 days prior to expiration of the term, executes the form of
Franchise Agreement then in use by the Franchisor;
     b. Has complied with all provisions of this Agreement during the current
term, including the payment on a timely basis of all Royalties and other fees
due hereunder. “Compliance” shall mean, at a minimum, that the Franchisee has
not received any written notification from the Franchisor of breach hereunder
more than four times during the term hereof;
     c. Upgrades and/or remodels the ROCKY MOUNTAIN CHOCOLATE FACTORY Store and
its operations at the Franchisee’s sole expense (the necessity of which shall be
in the sole discretion of the Franchisor) to conform with the then current
Operations Manual;
     d. Executes a general release, in a form satisfactory to the Franchisor, of
any and all claims against the Franchisor and its affiliates, and their
respective officers, directors, employees and agents arising out of or relating
to this Agreement; and
     e. Pays a successor franchise fee of (i) $2,500 if a new Franchise
Agreement is executed by the Franchisee within 30 days of receipt of the new
Franchise Agreement, or (ii) $5,000 if the new Franchise Agreement is signed
more than 30 days after receipt of the new Franchise Agreement.
17.4. Exercise of Option for Successor Franchise. The Franchisee may exercise
its option for a successor franchise by giving written notice of such exercise
to the Franchisor not less than 90 days prior

22



--------------------------------------------------------------------------------



 



to the scheduled expiration of this Agreement. If the Franchisee fails to
provide such notice to the Franchisor within the time frame set forth in the
preceding sentence, but notifies the Franchisor of its desire to obtain a
successor franchise prior to the expiration of the then-current term of this
Agreement, the Franchisee shall pay the Franchisor a penalty of $1,000 for every
30-day period that the Franchisee was late, plus attorneys’ and administrative
fees and expenses attributable to such late renewal. The Franchisee’s successor
franchise rights shall become effective by signing the Franchise Agreement then
currently being offered to new franchisees of the Franchisor.
17.5. Conditions of Refusal. The Franchisor shall not be obligated to offer the
Franchisee a successor franchise upon the expiration of this Agreement if the
Franchisee fails to comply with any of the above conditions of renewal. In such
event, except for failure to execute the then current Franchise Agreement or pay
the successor franchise fee, the Franchisor shall give notice of expiration at
least 180 days prior to the expiration of the term, and such notice shall set
forth the reasons for such refusal to offer successor franchise rights. Upon the
expiration of this Agreement, the Franchisee shall comply with the provisions of
Section 18.5 below.
18. DEFAULT AND TERMINATION
18.1. Termination by Franchisor — Effective Upon Notice. The Franchisor shall
have the right, at its option, to terminate this Agreement and all rights
granted the Franchisee hereunder, without affording the Franchisee any
opportunity to cure any default (subject to any state laws to the contrary,
where state law shall prevail), effective when notice is sent to the Franchisee,
addressed as provided in Section 22.13, upon the occurrence of any of the
following events:
     a. Abandonment. If the Franchisee ceases to operate the ROCKY MOUNTAIN
CHOCOLATE FACTORY Store or otherwise abandons the ROCKY MOUNTAIN CHOCOLATE
FACTORY Store for a period of five consecutive days, or any shorter period that
indicates an intent by the Franchisee to discontinue operation of the ROCKY
MOUNTAIN CHOCOLATE FACTORY Store, unless and only to the extent that full
operation of the ROCKY MOUNTAIN CHOCOLATE FACTORY Store is suspended or
terminated due to fire, flood, earthquake or other similar causes beyond the
Franchisee’s control and not related to the availability of funds to the
Franchisee;
     b. Insolvency; Assignments. If the Franchisee becomes insolvent or is
adjudicated a bankrupt; or any action is taken by the Franchisee, or by others
against the Franchisee under any insolvency, bankruptcy or reorganization act,
(this provision may not be enforceable under federal bankruptcy law, 11 U.S.C.
§§ 101 et seq.), or if the Franchisee makes an assignment for the benefit of
creditors, or a receiver is appointed by the Franchisee;
     c. Unsatisfied Judgments; Levy; Foreclosure. If any material judgment (or
several judgments which in the aggregate are material) is obtained against the
Franchisee and remains unsatisfied or of record for 30 days or longer (unless a
supersedeas or other appeal bond has been filed); or if execution is levied
against the Franchisee’s business or any of the property used in the operation
of the ROCKY MOUNTAIN CHOCOLATE FACTORY Store and is not discharged within five
days; or if the real or personal property of the Franchisee’s business shall be
sold after levy thereupon by any sheriff, marshal or constable;
     d. Criminal Conviction. If the Franchisee is convicted of a felony, a crime
involving moral turpitude, or any crime or offense that is reasonably likely, in
the sole opinion of the Franchisor, to materially and unfavorably affect the
Licensed Methods, Marks, goodwill or reputation thereof;

23



--------------------------------------------------------------------------------



 



     e. Failure to Make Payments. If the Franchisee fails to pay any amounts due
the Franchisor or affiliates, including any amounts which may be due as a result
of any subleases or lease assignments between the Franchisee and the Franchisor,
within 10 days after receiving notice that such fees or amounts are overdue;
     f. Misuse of Marks. If the Franchisee misuses or fails to follow the
Franchisor’s directions and guidelines concerning use of the Franchisor’s Marks
and fails to correct the misuse or failure within ten days after notification
from the Franchisor;
     g. Unauthorized Disclosure. If the Franchisee intentionally or negligently
discloses to any unauthorized person the contents of or any part of the
Franchisor’s Operations Manual or any other trade secrets or confidential
information of the Franchisor;
     h. Repeated Noncompliance. If the Franchisee has received two previous
notices of default from the Franchisor and is again in default of this Agreement
at any time during the term of this Agreement, regardless of whether the
previous defaults were cured by the Franchisee, provided, however, that
following the Franchisee’s receipt of three notices of default, the Franchisor
reserves the right to assess a penalty in the amount of the then current initial
franchise fee payable within 10 days of receipt of notice related thereto, in
lieu of immediately terminating the Franchise Agreement, on the condition that a
fourth notice of default may result in immediate termination of the Franchise
Agreement; or
     i. Unauthorized Transfer. If the Franchisee sells, transfers or otherwise
assigns the Franchise, an interest in the Franchise or the Franchisee entity,
this Agreement, the ROCKY MOUNTAIN CHOCOLATE FACTORY Store or a substantial
portion of the assets of the ROCKY MOUNTAIN CHOCOLATE FACTORY Store owned by the
Franchisee without complying with the provisions of Article 16 above.
18.2. Termination by Franchisor — Thirty Days Notice. The Franchisor shall have
the right to terminate this Agreement (subject to any state laws to the
contrary, where state law shall prevail), effective upon 30 days written notice
to the Franchisee, if the Franchisee breaches any other provision of this
Agreement and fails to cure the default during such 30-day period. In that
event, this Agreement will terminate without further notice to the Franchisee,
effective upon expiration of the 30-day period. Defaults shall include, but not
be limited to, the following:
     a. Failure to Maintain Standards. The Franchisee fails to maintain the
then-current operating procedures and adhere to the specifications and standards
established by the Franchisor as set forth herein or in the Operations Manual or
otherwise communicated to the Franchisee;
     b. Deceptive Practices. The Franchisee engages in any unauthorized business
or practice or sells any unauthorized product or service under the Franchisor’s
Marks or under a name or mark which is confusingly similar to the Franchisor’s
Marks;
     c. Failure to Obtain Consent. The Franchisee fails, refuses or neglects to
obtain the Franchisor’s prior written approval or consent as required by this
Agreement;
     d. Failure to Comply with Manual. The Franchisee fails or refuses to comply
with the then-current requirements of the Operations Manual; or

24



--------------------------------------------------------------------------------



 



     e. Breach of Related Agreement. The Franchisee defaults under any term of
the lease, sublease or lease assignment for the Franchised Location, any
equipment lease or any other agreement material to the ROCKY MOUNTAIN CHOCOLATE
FACTORY Store or any other Franchise Agreement between the Franchisor and the
Franchisee and such default is not cured within the time specified in such
lease, sublease, other agreement or other Franchise Agreement. Provided,
however, so long as financing from the United States Small Business
Administration remains outstanding, the Franchisee will be given the same
opportunity to cure defaults under any agreement between the Franchisor or its
affiliates and the Franchisee, as the Franchisee is given under this Agreement
Notwithstanding the foregoing, if the breach is curable, but is of a nature
which cannot be reasonably cured within such 30-day period and the Franchisee
has commenced and is continuing to make good faith efforts to cure the breach
during such 30-day period, the Franchisee shall be given an additional
reasonable period of time to cure the same, and this Agreement shall not
automatically terminate without written notice from the Franchisor.
18.3. Franchisor’s Remedies.
     a. Failure to Pay. In addition to all other remedies that may be exercised
by the Franchisor upon a default by the Franchisee under the terms of this
Agreement, the Franchisor reserves the right to collect amounts due from the
Franchisee to any third party and to pay the third party directly. If the
Franchisor collects any such amounts, the Franchisor may, in its sole
discretion, charge the Franchisee an administrative fee to reimburse the
Franchisor for its costs of collecting and paying such amounts. Any
administrative fee charged would not exceed 15% of the total amount of money
collected. Additionally, in the event this Agreement is terminated by the
Franchisor prior to its expiration as set forth in Sections 18.1 or 18.2 above,
the Franchisee acknowledges and agrees that in addition to all other available
remedies, the Franchisor shall have the right to recover lost future Royalties
during any period in which the Franchisee fails to pay such Royalties through
and including the remainder of the then current term of this Agreement.
     b. Liquidated Damages. Franchisee acknowledges that, if there is any act in
violation of Sections 18.1 or 18.2 of this Agreement, it will be impossible to
determine with specificity the damage to Franchisor. Therefore, for purposes of
this Agreement, as liquidated damages and not as a penalty, for each day that
Franchisee is in violation of Sections 18.1 or 18.2 of this Agreement,
Franchisee shall pay to Franchisor the sum of $500.
18.4. Right to Purchase. Upon termination or expiration of this Agreement for
any reason, the Franchisor shall have the option to purchase some or all of the
assets of the ROCKY MOUNTAIN CHOCOLATE FACTORY Store, which may include, at the
Franchisor’s option, all of the Franchisee’s interest, if any, in and to the
real estate upon which the ROCKY MOUNTAIN CHOCOLATE FACTORY Store is located,
and all buildings and other improvements thereon, including leasehold interests,
at fair market value, less any amount apportioned to the goodwill of the ROCKY
MOUNTAIN CHOCOLATE FACTORY Store which is attributable to the Franchisor’s Marks
and Licensed Methods, and less any amounts owed to the Franchisor by the
Franchisee. The following additional terms shall apply to the Franchisor’s
exercise of this option:
     a. The Franchisor’s option hereunder shall be exercisable by providing the
Franchisee with written notice of its intention to exercise the option given to
the Franchisee no later than the effective date of termination, in the case of
termination, or at least 90 days prior to

25



--------------------------------------------------------------------------------



 



the expiration of the term of the franchise, in the case of non renewal. Such
notice shall include a description of the assets the Franchisor will purchase.
     b. In the event that the Franchisor and the Franchisee cannot agree to a
fair market value for the assets of the ROCKY MOUNTAIN CHOCOLATE FACTORY Store,
then the fair market value shall be determined by an independent third party
appraisal. The Franchisor and the Franchisee shall each select one independent,
qualified appraiser, and the two so selected shall select a third appraiser, all
three to determine the fair market value of the ROCKY MOUNTAIN CHOCOLATE FACTORY
Store. The purchase price shall be the median of the fair market values as
determined by the three appraisers.
     c. The Franchisor and the Franchisee agree that the terms and conditions of
this right and option to purchase may be recorded, if deemed appropriate by the
Franchisor, in the real property records and the Franchisor and the Franchisee
further agree to execute such additional documentation as may be necessary and
appropriate to effectuate such recording.
     The closing for the purchase of the assets of the ROCKY MOUNTAIN CHOCOLATE
FACTORY Store will take place no later than 60 days after the termination or
nonrenewal date. The Franchisor will pay the purchase price in full at the
closing, or, at its option, in five equal consecutive monthly installments with
interest at a rate of 10% per annum. The Franchisee must sign all documents of
assignment and transfer as are reasonably necessary for purchase of the ROCKY
MOUNTAIN CHOCOLATE FACTORY Store by the Franchisor.
     In the event that the Franchisor does not exercise the Franchisor’s right
to purchase the assets of the Franchisee’s ROCKY MOUNTAIN CHOCOLATE FACTORY
Store as set forth above, the Franchisee will be free to keep or to sell, after
such termination or expiration, to any third party, all of the assets of its
ROCKY MOUNTAIN CHOCOLATE FACTORY Store; provided, however, that all appearances
of the Marks are first removed in a manner approved in writing by the
Franchisor. The Franchisor will only be obligated to purchase any assets of the
ROCKY MOUNTAIN CHOCOLATE FACTORY Store in the event and to the extent it is
required by applicable state or federal law.
18.5. Obligations of Franchisee Upon Termination or Expiration. The Franchisee
is obligated upon termination or expiration of this Agreement to immediately:
     a. Pay to the Franchisor all Royalties, other fees, and any and all amounts
or accounts payable then owed the Franchisor or its affiliates pursuant to this
Agreement, or pursuant to any other agreement, whether written or oral,
including subleases and lease assignments, between the parties;
     b. Cease to identify itself as a ROCKY MOUNTAIN CHOCOLATE FACTORY
Franchisee or publicly identify itself as a former Franchisee or use any of the
Franchisor’s trade secrets, signs, symbols, devices, trade names, trademarks, or
other materials.
     c. Cease to identify the Franchised Location as being, or having been,
associated with the Franchisor, and, if deemed necessary by the Franchisor,
paint or otherwise change the interior and exterior of the Franchisee’s former
Store to distinguish it from a ROCKY MOUNTAIN CHOCOLATE FACTORY Store, and
immediately cease using any proprietary mark of the Franchisor or any mark in
any way associated with the ROCKY MOUNTAIN CHOCOLATE FACTORY Marks and Licensed
Methods;

26



--------------------------------------------------------------------------------



 



     d. Deliver to the Franchisor all Factory Candy, Store Candy and Items of
inventory that bear the ROCKY MOUNTAIN CHOCOLATE FACTORY trade name or logo,
signs, sign-faces, advertising materials, forms and other materials bearing any
of the Marks or otherwise identified with the Franchisor and obtained by and in
connection with this Agreement;
     e. Deliver to the Franchisor the Operations Manual and all other
information, documents and copies thereof which are proprietary to the
Franchisor;
     f. Promptly take such action as may be required to cancel all fictitious or
assumed names or equivalent registrations relating to the Franchisee’s use of
any Marks which are under the exclusive control of the Franchisor or, at the
option of the Franchisor, assign the same to the Franchisor;
     g. Notify the telephone company and all telephone directory publishers of
the termination or expiration of the Franchisee’s right to use any telephone
number and any regular, classified or other telephone directory listings
associated with any Mark and to authorize transfer thereof to the Franchisor or
its designee. The Franchisee acknowledges that, as between the Franchisee and
the Franchisor, the Franchisor has the sole rights to and interest in all
telephone, telecopy or facsimile machine numbers and directory listings
associated with any Mark. The Franchisee authorizes the Franchisor, and hereby
appoints the Franchisor and any of its officers as the Franchisee’s
attorney-in-fact, to direct the telephone company and all telephone directory
publishers to transfer any telephone, telecopy or facsimile machine numbers and
directory listings relating to the ROCKY MOUNTAIN CHOCOLATE FACTORY Store to the
Franchisor or its designee, should the Franchisee fail or refuse to do so, and
the telephone company and all telephone directory publishers may accept such
direction or this Agreement as conclusive of the Franchisor’s exclusive rights
in such telephone numbers and directory listings and the Franchisor’s authority
to direct their transfer;
     h. Abide by all restrictive covenants set forth in Article 20 of this
Agreement;
     i. Sign a general release, in a form satisfactory to the Franchisor, of any
and all claims against the Franchisor, its affiliates and their respective
officers, directors, employees and agents; and
     j. If applicable, take such action as may be required to remove from the
Internet all sites referring to the Franchisee’s former ROCKY MOUNTAIN CHOCOLATE
FACTORY Store or any of the Marks and to cancel or assign to the Franchisor, in
the Franchisor’s sole discretion, all rights to any domain names for any sites
on the Internet that refer to the Franchisee’s former ROCKY MOUNTAIN CHOCOLATE
FACTORY Store or any of the Marks.
18.6. State and Federal Law. THE PARTIES ACKNOWLEDGE THAT IN THE EVENT THE TERMS
OF THIS AGREEMENT REGARDING TERMINATION OR EXPIRATION ARE INCONSISTENT WITH
APPLICABLE STATE OR FEDERAL LAW, SUCH LAW SHALL GOVERN THE FRANCHISEE’S RIGHTS
REGARDING TERMINATION OR EXPIRATION OF THIS AGREEMENT.
19. BUSINESS RELATIONSHIP
19.1. Independent Businesspersons. The parties agree that each of them are
independent businesspersons, that their only relationship is by virtue of this
Agreement and that no fiduciary

27



--------------------------------------------------------------------------------



 



relationship is created hereunder. Neither party is liable or responsible for
the other’s debts or obligations, nor shall either party be obligated for any
damages to any person or property directly or indirectly arising out of the
operation of the other party’s business authorized by or conducted pursuant to
this Agreement. The Franchisor and the Franchisee agree that neither of them
will hold themselves out to be the agent, employer or partner of the other and
that neither of them has the authority to bind or incur liability on behalf of
the other.
19.2. Payment of Third Party Obligations. The Franchisor shall have no liability
for the Franchisee’s obligations to pay any third parties, including without
limitation, any product vendors, or any sales, use, service, occupation, excise,
gross receipts, income, property or other tax levied upon the Franchisee, the
Franchisee’s property, the ROCKY MOUNTAIN CHOCOLATE FACTORY Store or upon the
Franchisor in connection with the sales made or business conducted by the
Franchisee (except any taxes the Franchisor is required by law to collect from
the Franchisee with respect to purchases from the Franchisor).
19.3. Indemnification. The Franchisee agrees to indemnify, defend and hold
harmless the Franchisor, its subsidiaries and affiliates, and their respective
shareholders, directors, officers, employees, agents, successors and assignees,
(the “Indemnified Parties”) against, and to reimburse them for all claims,
obligations and damages described in this Section 19.3, any and all third party
obligations described in Section 19.2 and any and all claims and liabilities
directly or indirectly arising out of the operation of the ROCKY MOUNTAIN
CHOCOLATE FACTORY Store or arising out of the use of the Marks and Licensed
Methods in any manner not in accordance with this Agreement. For purposes of
this indemnification, claims shall mean and include all obligations, actual and
consequential damages and costs reasonably incurred in the defense of any claim
against the Indemnified Parties, including, without limitation, reasonable
accountants’, attorneys’ and expert witness fees, costs of investigation and
proof of facts, court costs, other litigation expenses and travel and living
expenses. The Franchisor shall have the right to defend any such claim against
it. This indemnity shall continue in full force and effect subsequent to and
notwithstanding the expiration or termination of this Agreement.
20. RESTRICTIVE COVENANTS
     20.1. Non-Competition During Term. The Franchisee acknowledges that, in
addition to the license of the Marks hereunder, the Franchisor has also licensed
commercially valuable information which comprises and is a part of the Licensed
Methods, including without limitation, recipes, operations, marketing,
advertising and related information and materials and that the value of this
information derives not only from the time, effort and money which went into its
compilation, but from the usage of the same by all the franchisees of the
Franchisor using the Marks and Licensed Methods. The Franchisee therefore agrees
that other than the ROCKY MOUNTAIN CHOCOLATE FACTORY Store licensed herein,
neither the Franchisee nor any of the Franchisee’s officers, directors,
shareholders, members, managers or partners, nor any member of his or their
immediate families, shall during the term of this Agreement:
     a. have any direct or indirect controlling interest as a disclosed or
beneficial owner in a “Competitive Business” as defined below;
     b. perform services as a director, officer, manager, employee, consultant,
representative, agent or otherwise for a Competitive Business; or
     c. divert or attempt to divert any business related to, or any customer or
account of the ROCKY MOUNTAIN CHOCOLATE FACTORY Store, the Franchisor’s business
or any other ROCKY MOUNTAIN CHOCOLATE FACTORY franchisee’s business, by direct
inducement or otherwise, or divert or attempt to divert the employment of any
employee of the Franchisor or another franchisee licensed by the Franchisor to
use the Marks and Licensed Methods, to any Competitive Business by any direct
inducement or otherwise.

28



--------------------------------------------------------------------------------



 



The term “Competitive Business” as used in this Agreement shall mean any
business operating, or granting franchises or licenses to others to operate, a
retail, wholesale, distribution or manufacturing business with either of the
following attributes: (i) a business deriving a total of 10% or more of its
gross receipts from the sale, processing or manufacturing of one or a
combination of any of the following: boxed chocolate candies; or products which
are the same as or substantially similar to Store Candy; or products made with
recipes, or processes, included in the Operations Manual; or (ii) a business
devoting a total of 10% or more of its retail display space to one or a
combination of the following: boxed chocolate candies; or products which are the
same as or substantially similar to Store Candy; or products made with recipes,
or processes, included in the Operations Manual; provided, however, the
Franchisee shall not be prohibited from owning securities in a Competitive
Business if such securities are listed on a stock exchange or traded on the
over-the-counter market and represent 5% or less of that class of securities
issued and outstanding.
20.2. Post-Termination Covenant Not to Compete. Upon termination or expiration
of this Agreement for any reason, the Franchisee and its officers, directors,
shareholders, members, managers and/or partners agree that, for a period of two
years commencing on the effective date of termination or expiration, or the date
on which the Franchisee ceases to conduct business, whichever is later, neither
Franchisee nor its officers, directors, shareholders, members, managers, and/or
partners shall have any direct or indirect interest (through a member of any
immediate family of the Franchisee or its Owners or otherwise) as a disclosed or
beneficial owner, investor, partner, director, officer, member, manager,
employee, consultant, representative or agent or in any other capacity in any
Competitive Business, defined in Section 20.1 above, located or operating within
a 10-mile radius of the Franchised Location or within a 10-mile radius of any
other franchised or company-owned ROCKY MOUNTAIN CHOCOLATE FACTORY Store. The
restrictions of this Section shall not be applicable to the ownership of shares
of a class of securities listed on a stock exchange or traded on the
over-the-counter market that represent 5% or less of the number of shares of
that class of securities issued and outstanding. The Franchisee and its
officers, directors, shareholders, members, managers, and/or partners expressly
acknowledge that they possess skills and abilities of a general nature and have
other opportunities for exploiting such skills. Consequently, enforcement of the
covenants made in this Section will not deprive them of their personal goodwill
or ability to earn a living.
20.3. Confidentiality of Proprietary Information. The Franchisee shall treat all
information it receives which comprises or is a part of the Licensed Methods
licensed hereunder as proprietary and confidential and will not use such
information in an unauthorized manner or disclose the same to any unauthorized
person without first obtaining the Franchisor’s written consent. The Franchisee
acknowledges that the Marks and the Licensed Methods have valuable goodwill
attached to them, that the protection and maintenance thereof is essential to
the Franchisor and that any unauthorized use or disclosure of the Marks and
Licensed Methods will result in irreparable harm to the Franchisor.
20.4. Confidentiality Agreement. The Franchisor requires that the Franchisee
cause each of its officers, directors, partners, shareholders, members,
managers, and General Manager, and, if the Franchisee is an individual,
immediate family members, to execute a confidentiality and noncompetition
agreement containing the above restrictions, in the form attached hereto as
Exhibit VI and incorporated herein by reference.

29



--------------------------------------------------------------------------------



 



21. INSURANCE
21.1. Insurance Coverage. The Franchisee shall procure, maintain and provide
evidence of (i) comprehensive general liability insurance for the Franchised
Location and its operations with a limit of not less than $1,000,000 combined
single limit, or such greater limit as may be required as part of any lease
agreement for the Franchised Location; (ii) automobile liability insurance
covering all employees of the ROCKY MOUNTAIN CHOCOLATE FACTORY Store with
authority to operate a motor vehicle in an amount not less than $1,000,000 or,
with the prior written consent of the Franchisor, such lesser amount as may be
available at a commercially reasonable rate, but in no event less than any
statutorily imposed minimum coverage; (iii) unemployment and worker’s
compensation insurance with a broad form all-states endorsement coverage
sufficient to meet the requirements of the law; and (iv) all-risk personal
property insurance in an amount equal to at least 100% of the replacement costs
of the contents and tenant improvements located at the ROCKY MOUNTAIN CHOCOLATE
FACTORY Store. All of the required policies of insurance shall name the
Franchisor as an additional insured and shall provide for a 30-day advance
written notice to the Franchisor of cancellation.
21.2. Proof of Insurance Coverage. The Franchisee will provide proof of
insurance to the Franchisor prior to commencement of operations at its ROCKY
MOUNTAIN CHOCOLATE FACTORY Store. This proof will show that the insurer has been
authorized to inform the Franchisor in the event any policies lapse or are
cancelled. The Franchisor has the right to change the minimum amount of
insurance the Franchisee is required to maintain by giving the Franchisee prior
reasonable notice, giving due consideration to what is reasonable and customary
in the similar business. The Franchisee’s failure to comply with the insurance
provisions set forth herein shall be deemed a material breach of this Agreement.
In the event of any lapse in insurance coverage, in addition to all other
remedies, the Franchisor shall have the right to demand that the Franchisee
cease operations of the ROCKY MOUNTAIN CHOCOLATE FACTORY Store until coverage is
reinstated, or, in the alternative, pay any delinquencies in premium payments
and charge the same back to the Franchisee.
22. MISCELLANEOUS PROVISIONS
22.1. Governing Law/Consent to Venue and Jurisdiction. Except to the extent
governed by the United States Trademark Act of 1946 (Lanham Act, 15 U.S.C.
§§1051 et seq.) or other federal law, this Agreement shall be interpreted under
the laws of the state of Colorado and any disputes between the parties shall be
governed by and determined in accordance with the substantive laws of the state
of Colorado, which laws shall prevail in the event of any conflict of law. The
Franchisee and the Franchisor have negotiated regarding a forum in which to
resolve any disputes that may arise between them and have agreed to select a
forum in order to promote stability in their relationship. Therefore, if a claim
is asserted in a legal proceeding involving the Franchisee, its officers,
directors, partners or managers (collectively, “Franchisee Affiliates”) and the
Franchisor, its officers, directors or sales employees (collectively,
“Franchisor Affiliates”), all parties agree that the exclusive venue for
disputes between them shall be in the state courts in La Plata County, Colorado
and federal courts located in Colorado and each waive any objections they may
have to the personal jurisdiction of or venue in the state courts in La Plata
County and federal courts located in Colorado. The Franchisor, the Franchisor
Affiliates, the Franchisee and the Franchisee Affiliates each waive their rights
to a trial by jury.
22.2. Cumulative Rights. The rights and remedies of the Franchisor and the
Franchisee hereunder are cumulative and no exercise or enforcement by either of
them of any right or remedy hereunder shall preclude the exercise or enforcement
by either of them of any other right or remedy hereunder which they are entitled
by law to enforce.

30



--------------------------------------------------------------------------------



 



22.3. Modification. The Franchisor and/or the Franchisee may modify this
Agreement only upon execution of a written agreement between the two parties.
The Franchisee acknowledges that the Franchisor may modify its standards and
specifications and operating and marketing techniques set forth in the
Operations Manual unilaterally under any conditions and to the extent in which
the Franchisor, in its sole discretion, deems necessary to protect, promote, or
improve the Marks and the quality of the Licensed Methods, but under no
circumstances will such modifications be made arbitrarily without such
determination.
22.4. Entire Agreement. This Agreement, including all exhibits and addenda
hereto, contains the entire agreement between the parties and supersedes any and
all prior agreements concerning the subject matter hereof. The Franchisee agrees
and understands that the Franchisor shall not be liable or obligated for any
oral representations or commitments made prior to the execution hereof or for
claims of negligent or fraudulent misrepresentation based on any such oral
representations or commitments and that no modifications of this Agreement shall
be effective except those in writing and signed by both parties. The Franchisor
does not authorize and will not be bound by any representation of any nature
other than those expressed in this Agreement and in the most recent franchise
disclosure document provided by the Franchisor or its representatives. The
Franchisee further acknowledges and agrees that no representations have been
made to it by the Franchisor regarding projected sales volumes, market
potential, revenues, profits of the Franchisee’s ROCKY MOUNTAIN CHOCOLATE
FACTORY Store, or operational assistance other than as stated in this Agreement
or in the most recent franchise disclosure document provided by the Franchisor
or its representatives.
22.5. Delegation by the Franchisor. From time to time, the Franchisor shall have
the right to delegate the performance of any portion or all of its obligations
and duties hereunder to third parties, whether the same are agents of the
Franchisor or independent contractors which the Franchisor has contracted with
to provide such services. The Franchisee agrees in advance to any such
delegation by the Franchisor of any portion or all of its obligations and duties
hereunder. The Franchisee acknowledges and agrees that any delegation by the
Franchisor of its duties or obligations does not assign or confer any rights
under this Agreement to third parties and that there are no third-party
beneficiaries of this Agreement.
22.6. Effective Date. This Agreement shall not be effective until accepted by
the Franchisor as evidenced by dating and signing by an officer of the
Franchisor.
22.7. Review of Agreement. The Franchisee acknowledges that it had a copy of
this Agreement in its possession for a period of time not fewer than 10 full
business days, or 14 calendar days, whichever is applicable, during which time
the Franchisee has had the opportunity to submit same for professional review
and advice of the Franchisee’s choosing prior to freely executing this
Agreement.
22.8. Attorneys’ Fees. In the event of any dispute between the parties to this
Agreement, including any dispute involving an officer, director, employee or
managing agent of a party to this Agreement, in addition to all other remedies,
the non-prevailing party will pay the prevailing party all costs and expenses,
including reasonable attorneys’ fees, incurred by the prevailing party in any
legal action, arbitration or other proceeding as a result of such dispute.
22.9. Injunctive Relief. Nothing herein shall prevent the Franchisor or the
Franchisee from seeking injunctive relief to prevent irreparable harm, in
addition to all other remedies. If the Franchisor seeks an injunction, the
Franchisor will not be required to post a bond in excess of $500.
22.10. No Waiver. No waiver of any condition or covenant contained in this
Agreement or failure to exercise a right or remedy by the Franchisor or the
Franchisee shall be considered to imply or constitute a further waiver by the
Franchisor or the Franchisee of the same or any other condition, covenant,
right, or remedy.

31



--------------------------------------------------------------------------------



 



22.11. No Right to Set Off. The Franchisee shall not be allowed to set off
amounts owed to the Franchisor for Royalties, fees or other amounts due
hereunder, against any monies owed to Franchisee, nor shall the Franchisee in
any event withhold such amounts due to any alleged nonperformance by the
Franchisor hereunder, which right of set off is hereby expressly waived by the
Franchisee.
22.12. Invalidity. If any provision of this Agreement is held invalid by any
tribunal in a final decision from which no appeal is or can be taken, such
provision shall be deemed modified to eliminate the invalid element and, as so
modified, such provision shall be deemed a part of this Agreement as though
originally included. The remaining provisions of this Agreement shall not be
affected by such modification.
22.13. Notices. All notices required to be given under this Agreement shall be
given in writing, by certified mail, return receipt requested, or by an
overnight delivery service providing documentation of receipt, at the address
set forth in the first paragraph of this Agreement or at such other addresses as
the Franchisor or the Franchisee may designate from time to time, and shall be
effectively given when deposited in the United States mail, postage prepaid, or
when received via overnight delivery, as may be applicable.
22.14. Payment of Taxes. The Franchisee shall reimburse the Franchisor, or its
affiliates and designees, promptly and when due, the amount of all sales taxes,
use taxes, personal property taxes and similar taxes imposed upon, required to
be collected or paid by the Franchisor, or its affiliates or designees, on
account of services or goods furnished by the Franchisor, its affiliates or
designees, to the Franchisee through sale, lease or otherwise, or on account of
collection by the Franchisor, its affiliates or designees, of the initial
franchise fee, Royalties, Marketing and Promotion Fees or any other payments
made by the Franchisee to the Franchisor required under the terms of this
Agreement.
22.15. Acknowledgement. BEFORE SIGNING THIS AGREEMENT, THE FRANCHISEE SHOULD
READ IT CAREFULLY WITH THE ASSISTANCE OF LEGAL COUNSEL. THE FRANCHISEE
ACKNOWLEDGES THAT:
     (A) THE SUCCESS OF THE BUSINESS VENTURE CONTEMPLATED HEREIN INVOLVES
SUBSTANTIAL RISKS AND DEPENDS UPON THE FRANCHISEE’S ABILITY AS AN INDEPENDENT
BUSINESS PERSON AND ITS ACTIVE PARTICIPATION IN THE DAILY AFFAIRS OF THE
BUSINESS; AND
     (B) NO ASSURANCE OR WARRANTY, EXPRESS OR IMPLIED, HAS BEEN GIVEN AS TO THE
POTENTIAL SUCCESS OF SUCH BUSINESS VENTURE OR THE EARNINGS LIKELY TO BE
ACHIEVED; AND
     (C) NO STATEMENT, REPRESENTATION OR OTHER ACT, EVENT OR COMMUNICATION,
EXCEPT AS SET FORTH IN THIS AGREEMENT, AND IN THE MOST RECENT FRANCHISE
DISCLOSURE DOCUMENT SUPPLIED TO THE FRANCHISEE, IS BINDING ON THE FRANCHISOR IN
CONNECTION WITH THE SUBJECT MATTER OF THIS AGREEMENT.

32



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above set forth.

                  ROCKY MOUNTAIN CHOCOLATE FACTORY, INC.    
 
           
Date:                                        
  By:        
 
                Bryan J. Merryman, Chief Operating Officer    
 
                FRANCHISEE:    
 
           
Date:                                        
                          Individually    
 
                AND:
(if a corporation or partnership)    
 
                          Company Name    
Date:                                        
  By:        
 
  Title:  
 
   
 
     
 
   

33



--------------------------------------------------------------------------------



 



EXHIBIT I
TO FRANCHISE AGREEMENT
ADDENDUM TO ROCKY MOUNTAIN CHOCOLATE FACTORY, INC.
FRANCHISE AGREEMENT
     1. Franchised Location. The Franchised Location, set forth in Section 3.1
of the Agreement shall
be:                                                           
                                                                                                                                                                                                         
                                                           
                                                                                   
                                       and the Store configuration shall be:
                                                                            
                                                                                    .
     2. Initial Franchise Fee. The amount of the initial franchise fee, set
forth in Section 4.1 of the Agreement, shall be:
$                                      .
     Fully executed this                      day of
                                                             ,
20                    .

                  ROCKY MOUNTAIN CHOCOLATE FACTORY, INC.    
 
           
 
  By:        
 
                Bryan J. Merryman, Chief Operating Officer    
 
                FRANCHISEE:    
 
                          Individually    
 
           
 
  AND:        
 
                (if a corporation or partnership)    
 
                          Company Name    
 
           
 
  By:        
 
           
 
  Title:        
 
           

 



--------------------------------------------------------------------------------



 



EXHIBIT II
TO FRANCHISE AGREEMENT
GUARANTY AND ASSUMPTION OF FRANCHISEE’S OBLIGATIONS
     In consideration of, and as an inducement to, the execution of the above
Franchise Agreement (the “Agreement”) by Rocky Mountain Chocolate Factory, Inc.
(“the Franchisor”), each of the undersigned hereby personally and
unconditionally:
     Guarantees to the Franchisor and its successors and assigns, for the term
of the Agreement, including renewals thereof, that the franchisee, as that term
is defined in the Agreement (“Franchisee”), shall punctually pay and perform
each and every undertaking, agreement and covenant set forth in the Agreement;
and
     Agrees to be personally bound by, and personally liable for the breach of,
each and every provision in the Agreement.
Each of the undersigned waives the following:
     1. Acceptance and notice of acceptance by the Franchisor of the foregoing
undertaking;
     2. Notice of demand for payment of any indebtedness or nonperformance of
any obligations hereby guaranteed;
     3. Protest and notice of default to any party with respect to the
indebtedness or nonperformance of any obligations hereby guaranteed;
     4. Any right he or she may have to require that any action be brought
against Franchisee or any other person as a condition of liability; and
     5. Any and all other notices and legal or equitable defenses to which he or
she may be entitled.
Each of the undersigned consents and agrees that:
     1. His or her direct and immediate liability under this guaranty shall be
joint and several;
     2. He or she shall render any payment or performance required under the
Agreement upon demand if Franchisee fails or refuses punctually to do so;
     3. Such liability shall not be contingent or conditioned upon pursuit by
the Franchisor of any remedies against Franchisee or any other person; and
     4. Such liability shall not be diminished, relieved or otherwise affected
by any extension of time, credit or other indulgence which the Franchisor may
from time to time grant to Franchisee or to any other person, including without
limitation the acceptance of any partial payment or performance, or the
compromise or release of any claims, none of which shall in any way modify or
amend this guaranty, which shall be continuing and irrevocable during the term
of the Agreement, including renewals thereof.

 



--------------------------------------------------------------------------------



 



     5. His or her obligation and liability hereunder shall not be affected by
any amendment or modification of the Agreement and he or she has no right to
approve or consent to any such amendment or modification.
     6. Except to the extent governed by the United States Trademark Act of 1946
(Lanham Act, 15 U.S.C. §§ 1051 et seq.) or other federal law, this guaranty
shall be interpreted under the laws of the state of Colorado and any disputes
between the Franchisor and any party hereto shall be governed by and determined
in accordance with the substantive laws of the state of Colorado, which laws
shall prevail in the event of any conflict of law. The Franchisor and all
guarantors agree that the exclusive venue for disputes between them shall be in
the state courts in La Plata County, Colorado and federal courts located in
Colorado and each waive any objections they may have to the personal
jurisdiction of or venue in the state courts in La Plata County and federal
courts located in Colorado. The Franchisor and each guarantor waive their rights
to a trial by jury.
     IN WITNESS WHEREOF, each of the undersigned has affixed his or her
signature effective on the same day and year as the Agreement was executed.

     
WITNESS
  GUARANTOR(S)
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   

2



--------------------------------------------------------------------------------



 



EXHIBIT III
TO FRANCHISE AGREEMENT
STATEMENT OF OWNERSHIP

         
Franchisee:
           
 
        Trade Name (if different from above):    
 
       

Form of Ownership
(Check One)

                 
 
                       Individual                        Partnership  
                     Corporation                        Limited Liability
Company

If a Partnership, provide name and address of each partner showing percentage
owned, whether active in management, and indicate the state in which the
partnership was formed.
If a Limited Liability Company, provide name and address of each member and each
manager showing percentage owned and indicate the state in which the Limited
Liability Company was formed.
If a Corporation, give the state and date of incorporation, the names and
addresses of each officer and director, and list the names and addresses of
every shareholder showing what percentage of stock is owned by each.
     
 
     
 
     
 
     
 
     
 
     
 
Franchisee acknowledges that this Statement of Ownership applies to the ROCKY
MOUNTAIN CHOCOLATE FACTORY Store authorized under the Franchise Agreement.
Use additional sheets if necessary. Any and all changes to the above information
must be reported to the Franchisor in writing.

     
 
   
Date
  Signature
 
   
 
   
 
  Print Name

 



--------------------------------------------------------------------------------



 



EXHIBIT IV
TO FRANCHISE AGREEMENT
ADDENDUM TO
ROCKY MOUNTAIN CHOCOLATE FACTORY, INC.
FRANCHISE AGREEMENT RELATED TO AUTHORIZATION
OF PREARRANGED PAYMENTS
(DIRECT DEBITS)
     1. Prearranged Payments. Under the terms of Section 11.4 of the Agreement,
the Franchisee authorizes the Franchisor to initiate debit entries and/or credit
correction entries to the Franchisee’s checking and/or savings account
identified below and authorizes the depository identified below (“Depository”)
to debit such account pursuant to the Franchisor’s instructions.

                       
Depository
      Branch    
 
                     
City
      State   Zip Code
 
             
Bank Transit/ABA Number
          Account Number

              ROCKY MOUNTAIN CHOCOLATE FACTORY, INC.
 
       
Date:                                         
  By:    
 
            Bryan J. Merryman, Chief Operating Officer
 
            FRANCHISEE:
 
       
Date:                                         
                  Individually
 
            AND:
(if a corporation or partnership)
 
                  Company Name
Date:                                         
  By:    
 
       
 
  Title:    
 
       

 



--------------------------------------------------------------------------------



 



EXHIBIT V
TO THE FRANCHISE AGREEMENT
PERMIT, LICENSE AND CONSTRUCTION CERTIFICATE
     Franchisor and Franchisee are parties to a Franchise Agreement dated
                                        , 20                      for the
development and operation of ROCKY MOUNTAIN CHOCOLATE FACTORY Store located at
                                                             (the “Franchised
Location”). In accordance with Section 5.6 of the Franchise Agreement,
Franchisee certifies to Franchisor that the Franchised Location complies with
all applicable federal, state and local laws, statutes, codes, rules,
regulations and standards including, but not limited to, the federal Americans
with Disabilities Act and any similar state or local laws. The Franchisee has
obtained all such permits and certifications as may be required for the lawful
construction and operation of the ROCKY MOUNTAIN CHOCOLATE FACTORY Store,
together with all certifications from government authorities having jurisdiction
over the site that all requirements for construction and operation have been
met, including without limitation, zoning, access, sign, health, safety
requirements, building and other required construction permits, licenses to do
business, sales tax permits, health and sanitation permits and ratings and fire
clearances. The Franchisee has obtained all customary contractors’ sworn
statements and partial and final lien waivers for construction, remodeling,
decorating and installation of equipment at the Franchised Location. The
Franchisee acknowledges that it is an independent contractor and that the
requirement of this certification does not constitute ownership, control,
leasing or operation of the Store or the Franchised Location by the Franchisor,
but rather provides notice to Franchisor that the Franchisee has complied with
all applicable laws. The Franchisee asserts that Franchisor may justifiably rely
on the information contained in this certificate.

              FRANCHISEE:
 
                  Individually
 
       
 
  AND:    
 
            (if a corporation or partnership)
 
                  Company Name
 
       
 
  By:    
 
       
 
  Title:    
 
       

 



--------------------------------------------------------------------------------



 



EXHIBIT VI
TO FRANCHISE AGREEMENT
CONFIDENTIALITY AND NONCOMPETITION AGREEMENT
     AGREEMENT, dated                                         , 20___, by and
between Rocky Mountain Chocolate Factory, Inc. (“Franchisor”) and
                                                            , a(n) [directors,
officer, partner, principal, employee, agent or stockholder] of
                                         (the “Franchisee”). All capitalized
terms not otherwise defined herein shall have the meanings set forth in the
Franchise Agreement, defined below.
     The Franchisor has granted to the Franchisee, pursuant to that certain
Franchise Agreement dated                                         , 20___, (the
“Franchise Agreement”), the right to operate a ROCKY MOUNTAIN CHOCOLATE FACTORY
Store. The undersigned, in consideration of the receipt and/or use of the
Operations Manual and other information proprietary to the Franchisor, including
but not limited to methods, strategies and techniques developed by the
Franchisor relating to operations, marketing, training, advertising, trade
secrets, recipes and other confidential data (collectively referred to as
“Proprietary Information”), agrees with the Franchisor as follows:
     (1) The undersigned acknowledges that the Operations Manual and other
Proprietary Information now or hereafter provided to Franchisee by the
Franchisor is proprietary to the Franchisor and must be held in the utmost and
strictest confidence.
     (2) The undersigned represents and agrees that the undersigned will not,
without the prior written consent of the Franchisor, either:
     (i) Duplicate or otherwise reproduce the Operations Manual or other
Proprietary Information;
     (ii) Deliver or make available the Operations Manual or other Proprietary
Information to any person other than an authorized representative of the
Franchisor;
     (iii) Discuss or otherwise disclose the contents of the Operations Manual
or other Proprietary Information to any person other than an authorized
representative of the Franchisor; or
     (iv) Use the Operations Manual or other Proprietary Information to his, her
or its commercial advantage other than in connection with the operation of the
franchise created and granted by the Franchise Agreement.
     (3) While the Franchise Agreement is in effect, neither the undersigned,
nor any member of his or her immediate family, shall engage in, or participate
as an owner, officer, partner, director, agent, employee, shareholder, member,
manager, or otherwise in any other Competitive Business without having first
obtained the Franchisor’s written consent. For the purposes of this Agreement,
“Competitive Business” shall mean any business operating, or granting franchises
or licenses to others to operate, a retail, wholesale, distribution or
manufacturing business with either of the following attributes: (i) a business
deriving a total of 10% or more of its gross receipts from the sale, processing
or manufacturing of one or a combination of any of the following: boxed
chocolate candies; or products which are the same as or substantially similar to
Store Candy; or products made with recipes, or processes, included in the

 



--------------------------------------------------------------------------------



 



Operations Manual; or (ii) a business devoting a total of 10% or more of its
retail display space to one or a combination of the following: boxed chocolate
candies; or products which are the same as or substantially similar to Store
Candy; or products made with recipes, or processes, included in the Operations
Manual.
     (4) The undersigned has acquired from the Franchisor confidential
information regarding Franchisor’s trade secrets and franchised methods which,
in the event of a termination of the Franchise Agreement, could be used to
injure the Franchisor. As a result, neither the undersigned, nor any member of
his or her immediate family, shall, for a period of 2 years from the date of
termination, transfer or expiration of the Franchise Agreement, without having
first obtained the Franchisor’s written consent, engage in or participate as an
owner, officer, partner, director, agent, employee, shareholder, member,
manager, or otherwise in any Competitive Business which is located or operating,
as of the date of such termination, transfer or expiration, within a 10-mile
radius of the Franchisee’s former Franchised Location as defined in the
Franchise Agreement, or within a 10-mile radius of any other franchised or
company-owned ROCKY MOUNTAIN CHOCOLATE FACTORY Store, unless such right is
granted pursuant to a separate agreement with the Franchisor.
     (5) The undersigned agrees that during the term of the Franchise Agreement,
and for a period of 2 years thereafter, it shall in no way divert or attempt to
divert the business of customers, or interfere with the business relationship
established with customers of the Franchisee’s ROCKY MOUNTAIN CHOCOLATE FACTORY
Store or of any Competitive Business.
     (6) The undersigned agrees that all copyrightable works created by the
undersigned, the Franchisee or any of its owners, officers or employees in
connection with the Store shall be the sole property of the Franchisor. The
Franchisee has assigned all proprietary rights, including copyrights, in these
works to the Franchisor without additional consideration. The undersigned and
the Franchisee hereby assign and will execute such additional assignments or
documentation to effectuate the assignment of all intellectual property,
inventions, copyrights and trade secrets developed in part or in whole in
relation to the Store, during the term of the Agreement, as the Franchisor may
deem necessary in order to enable it, at its expense, to apply for, prosecute
and obtain copyrights, patents or other proprietary rights in the United States
and in foreign countries or in order to transfer to the Franchisor all right,
title and interest in said property. The undersigned and the Franchisee shall
promptly disclose to the Franchisor all inventions, discoveries, improvements,
recipes, creations, patents, copyrights, trademarks and confidential information
relating to the Store which it or any of its owners, officers or employees has
made or may make solely, jointly or commonly with others and shall promptly
create a written record of the same. In addition to the foregoing, the
undersigned and the Franchisee acknowledge and agree that any improvements or
modifications, whether or not copyrightable, directly or indirectly related to
the Store, shall be deemed to be a part of the Licensed Methods and shall inure
to the benefit of the Franchisor.
     (7) The undersigned agrees that it shall not take any action or make any
statements to any third parties that would constitute a criticism, denigration
or disparagement of the Franchisor or its Licensed Methods or would tend to be
injurious to the reputation or goodwill of the Franchisor or its Marks, or which
in any manner may interfere with the business affairs or business relations of
the Franchisor.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been executed by the undersigned as
of the date set forth above.

                  AGREED TO BY:    
 
                     
 
                          Print Name    
 
                ROCKY MOUNTAIN CHOCOLATE FACTORY, INC.    
 
           
 
  By:        
 
                Bryan J. Merryman, Chief Operating Officer    

3